

Exhibit 10.1




















FMC TECHNOLOGIES, INC. FROZEN RETIREMENT PLAN
(Effective as of June 1, 2014)


--------------------------------------------------------------------------------




ARTICLE I Definitions
Actuarial Equivalent    
Administrator
Affiliate
Annuity Starting Date
Beneficiary
Benefits Agreement
Board
Code
Committee
Company
Early Retirement Benefit
Early Retirement Date
Earnings
Effective Date
Eligible Employee
Employee
Employee Contributions
Employment Commencement Date
ERISA
50% Joint and Survivor’s Annuity
Final Average Yearly Earnings
FMC
FMC Beneficiary
FMC Joint Annuitant
FMC Participant
FMC Plan
FMCTI Beneficiary
FMCTI Joint Annuitant
FMCTI Participant


--------------------------------------------------------------------------------


FMCTI Plan
FMCTI Spinoff
FTI Spinoff
Foreign Subsidiary
Hour of Service
Individual Life Annuity
Interest
Investment Manager    
Joint Annuitant
Leased Employee
Level Income Option    
Normal Retirement Date
100% Joint and Survivor’s Annuity
One-Year Period of Severance
Participant
Participating Employer
Period of Service
Period of Severance
Plan
Plan Year
Primary Social Security Benefit
Reemployment Commencement Date
Savings Plan
Severance From Service Date
Social Security Covered Compensation Base
Supplement
Trust
Trust Fund
Year of Credited Service
Year of Vesting Service
ARTICLE II Participation
2.1
Eligibility and Commencement of Participation


--------------------------------------------------------------------------------


2.2
Provision of Information

2.3
Termination of Participation

2.4
Special Rules Relating to Veterans’ Reemployment Rights

ARTICLE III Normal, Early and Deferred Retirement Benefits
3.1
Normal Retirement Benefits

3.2
Early Retirement Benefits

3.3
Deferred Retirement Benefits

3.4
Suspension of Benefits

3.5
Benefit Limitations

3.6
FMC Participants’ and FMCTI Participants’ Benefits

ARTICLE IV Termination Benefits
4.1
Termination of Service

4.2
Amount of Termination Benefit

ARTICLE V Refund of Employee Contributions
5.1
Employee Contributions

5.2
Withdrawal of Employee Contributions

5.3
Refund Upon Death Before Annuity Starting Date

5.4
Refund After Annuity Starting Date

ARTICLE VI Payment of Retirement Benefits
6.1
Normal Form of Benefit

6.2
Available Forms of Benefits

6.3
Election of Benefits

6.4
Joint Annuitants

6.5
FMC Participants in Pay Status

6.6
Election of Retroactive Annuity Starting Date

ARTICLE VII Survivor’s Benefits
7.1
Preretirement Survivor’s Benefit

7.2
Surviving Spouse’s Benefit

7.3
Certain Former Employees

ARTICLE VIII Fiduciaries
8.1
Named Fiduciaries

8.2
Employment of Advisers


--------------------------------------------------------------------------------


8.3
Multiple Fiduciary Capacities    

8.4
Payment of Expenses

8.5
Indemnification

ARTICLE IX Plan Administration
9.1
Powers, Duties and Responsibilities of the Administrator and the Committee

9.2
Delegation of Administration Responsibilities

9.3
Committee Members

ARTICLE X Funding of the Plan
10.1
Appointment of Trustee

10.2
Actuarial Cost Method

10.3
Cost of the Plan

10.4
Funding Policy

10.5
Cash Needs of the Plan

10.6
Public Accountant

10.7
Enrolled Actuary

10.8
Basis of Payments to the Plan    

10.9
Basis of Payments from the Plan

10.10
Funding Based Benefit Restrictions: Limitations Applicable If the Plan's
Adjusted Funding Target Attainment Percentage Is Less Than 80 Percent or If the
Company, as Plan Sponsor, Is In Bankruptcy

ARTICLE XI Plan Amendment or Termination
11.1
Plan Amendment or Termination

11.2
Limitations on Plan Amendment

11.3
Effect of Plan Termination

11.4
Allocation of Trust Fund on Termination

ARTICLE XII Miscellaneous Provisions
12.1
Subsequent Changes

12.2
Plan Mergers

12.3
No Assignment of Property Rights

12.4
Beneficiary

12.5
Benefits Payable to Minors, Incompetents and Others


--------------------------------------------------------------------------------


12.6
Employment Rights

12.7
Proof of Age and Marriage

12.8
Small Annuities

12.9
Controlling Law

12.10
Direct Rollover Option

12.11
Claims Procedure

12.12
Participation in the Plan by an Affiliate

12.13
Action by Participating Employers

ARTICLE XIII Top Heavy Provisions
13.1
Top Heavy Definitions

13.2
Determination of Top Heavy Status

13.3
Minimum Benefit Requirement for Top Heavy Plan

13.4
Vesting Requirement for Top Heavy Plan

EXHIBIT A CREDITED SERVICE
EXHIBIT B INACTIVE LOCATIONS
EXHIBIT C MERGED PLANS
SUPPLEMENT 1 JETWAY SYSTEMS DIVISION
SUPPLEMENT 2 STEIN
SUPPLEMENT 3 MOORCO INTERNATIONAL INC. RETIREMENT INCOME PLAN
SUPPLEMENT 4 SMITH METER, INC. SALARIED RETIREMENT PLAN






--------------------------------------------------------------------------------



FMC TECHNOLOGIES, INC. FROZEN RETIREMENT PLAN
INTRODUCTION
WHEREAS, the FMC Technologies, Inc. Frozen Retirement Plan (the “Plan”) is
hereby established effective June 1, 2014, in connection with a spin-off of
assets and liabilities from the FMC Technologies, Inc. Employees’ Retirement
Program (the “FMCTI Plan”) attributable to FMCTI Participants (as hereinafter
defined), which spinoff complies with the requirements of Code Section 414(l);
and
WHEREAS, Supplements to the Plan contain provisions which apply only to a
specific group of Employees or Participants as specified therein and override
any contrary provision of the Plan; and
WHEREAS, this document covers only the FMCTI Participants, as provided in
Article II Participation, and is generally originally effective as of June 1,
2014; except as and to the extent otherwise provided herein or as required with
respect to the accrued benefits of any Participant affected by the FTI Spinoff
and the FMCTI Spinoff; and
WHEREAS, the Plan shall not be construed to affect an FMC Participant’s accrued
benefit under the FMC Plan, or to alter in any way the rights of any FMC
Participant, FMC Joint Annuitant or FMC Beneficiary thereof who has retired,
died, or with respect to whom there has been a severance from service date under
the FMC Plan before May 1, 2001; and
WHEREAS, the Plan shall not be construed to affect an FMCTI Participant’s
accrued benefit under the FMCTI Plan, or to alter in any way the rights of any
FMCTI Participant, FMCTI Joint Annuitant or FMCTI Beneficiary thereof who has
retired, died, or with respect to whom there has been a severance from service
date under the FMCTI Plan before June 1, 2014; and
WHEREAS, Plan is intended to be qualified under Code Section 401(a), and its
associated trust is intended to be tax exempt under Code Section 501(a). The
Plan is intended also to meet the requirements of ERISA and shall be
interpreted, wherever possible, to comply with the terms of the Code and ERISA.
The Plan is intended to provide a regular monthly retirement benefit for
employees who meet the eligibility requirements; and
NOW, THEREFORE, effective as of June 1, 2014, the Plan is hereby established to
provide as follows:



--------------------------------------------------------------------------------


ARTICLE 1


Definitions
For purposes of this Plan and any amendments to it, the following terms have the
meanings ascribed to them below.
Actuarial Equivalent means a benefit determined to be of equal value to another
benefit, on the basis of either (a) the actuarial assumptions in Exhibit E-1,
E-2, E-3, or E-4, as applicable or (b) the mortality table and interest rate
described in the applicable Supplement.
Notwithstanding the above to the contrary, effective February 1, 2006, for
purposes of optional form of benefit conversions (including optional form of
benefit conversions described in Supplements 2, 3 and 4, but excluding optional
form of benefit conversions described in Supplement 1), Actuarial Equivalent
means a benefit determined to be of equal value to another benefit on the basis
of the greater of (1) either (a) the actuarial equivalent, computed using the
actuarial assumptions in Exhibit E-1, E-2, E-3, or E-4, as applicable, of the
accrued benefit as of February 1, 2006 or (b) the actuarial equivalent, computed
using the mortality and interest rate described in the applicable Supplement, of
the accrued benefit as of February 1, 2006, or (2) the actuarial equivalent,
computed using the RP-2000 Combined Healthy Participant Table (RP2000CH),
weighted 80% male/20% female and 6% interest compounded annually, of the accrued
benefit as of the date of determination on or after February 1, 2006.
Notwithstanding anything herein to the contrary, for purposes of Section 12.8
Actuarial Equivalent value shall be determined as follows: (and, effective
February 1, 2006, for purposes of the determination of the optional form of
benefit conversion to the Level Income Option described in Section 6.2.4,
Actuarial Equivalent value shall be determined as follows (provided, that with
respect to the Level Income Option optional form of benefit conversion
determination, Actuarial Equivalent value shall be determined on the basis of
the greater of (1) either (a) the actuarial equivalent, computed using the
actuarial assumptions in Exhibit E-1, E-2, E-3, or E-4, as applicable, of the
accrued benefit as of February 1, 2006 or (b) the actuarial equivalent, computed
using the mortality and interest rate described in the applicable Supplement, of
the accrued benefit as of February 1, 2006, or (2) the actuarial equivalent,
computed as provided below, of the accrued benefit as of the date of
determination on or after February 1, 2006)):
(a)
with respect to FMC Participants whose Annuity Starting Dates occurred prior to
June 1, 1995, based on the actuarial assumptions in Exhibit E-4; provided that
the interest rate shall not exceed the immediate rate used by the Pension
Benefit Guaranty Corporation for lump sum distributions occurring on the first
day of the Plan Year that contains the Annuity Starting Date;


--------------------------------------------------------------------------------




(b)
with respect to FMC Participants with Annuity Starting Dates occurring on or
after June 1, 1995, and who had an Hour of Service prior to August 31, 1999,
based on the 1983 Group Annuity Mortality Table (weighed 50% male and 50%
female) (or the applicable mortality table prescribed under Section 417(e)(3) of
the Code) and the lesser of the interest rate in Exhibit E-4 or the applicable
interest rate prescribed under Section 417(e)(3) of the Code for the November
preceding the Plan Year that contains the Annuity Starting Date;



(c)
for Annuity Starting Dates occurring on or after August 31, 1999, with respect
to any Participant who did not have an Hour of Service prior to August 31, 1999,
based on the 1983 Group Annuity Mortality Table (weighted 50% male and 50%
female) (or the applicable mortality table, prescribed under Section 417(e)(3)
of the Code) and the applicable interest rate prescribed under Section 417(e)(3)
of the Code for the November preceding the Plan Year that contains the Annuity
Starting Date;



(d)
for Annuity Starting Dates occurring on or after December 31, 2002, using the
applicable interest rate as described above, and based on the 1994 Group Annuity
Reserving Table (weighted 50% male, 50% female and projected to 2002 using Scale
AA), which is the applicable mortality table prescribed in Rev. Rul. 2001-62,
(or the applicable mortality table, prescribed under Section 417(e)(3) of the
Code or other guidance of general applicability issued thereunder); and



(e)
Effective January 1, 2008, and solely for purposes of the determination of the
present value of benefits pursuant to Code Section 417(e): (1)  the applicable
interest rate shall mean the applicable interest rate described in Code Section
417(e)(3)(C), which is the adjusted first, second and third segment rates
(defined in Code Section 417(e)(3)(D)) applied under rules similar to the rules
of Code Section 430(h)(2)(C) for the month of November preceding the first day
of the Plan Year which includes the date of distribution, and (2) the applicable
mortality table shall mean the applicable mortality table described in Code
Section 417(e)(3)(B), Revenue Ruling 2007-67 and subsequent guidance (including
regulations) issued by the Internal Revenue Service.



Administrator means the Company. The Plan is administered by the Company through
the Committee. “The Administrator” and the Committee have the responsibilities
specified in Article IX.


--------------------------------------------------------------------------------




Affiliate means any corporation, partnership, or other entity that is:


(a)
a member of a controlled group of corporations of which the Company is a member
(as described in Code Section 414(b));



(b)
a member of any trade or business under common control with the Company (as
described in Code Section 414(c));



(c)
a member of an affiliated service group that includes the Company (as described
in Code Section 414(m));



(d)
an entity required to be aggregated with the Company pursuant to regulations
promulgated under Code Section 414(o); or



(e)
a leasing organization that provides Leased Employees to the Company or an
Affiliate (as determined under paragraphs (a) through (d) above), unless (i) the
Leased Employees constitute less than 20% of the nonhighly compensated workforce
of the Company and Affiliates (as determined under paragraphs (a) through (d)
above); and (ii) the Leased Employees are covered by a plan described in Code
Section 414(n)(5).



“Leasing organization” has the meaning ascribed to it in the definition of
“Leased Employee” below.
For purposes of Section 3.5, the 80% thresholds of Code Sections 414(b) and (c)
are deemed to be “more than 50%,” rather than “at least 80%.”
Annuity Starting Date means the first day of the first period for which an
amount is paid in an annuity or other form of benefit. In the case of a lump sum
distribution, the Annuity Starting Date is the date payment is actually made.


Beneficiary means the person or persons determined pursuant to Section 12.4.


Benefits Agreement means the Employee Benefits Agreement by and between FMC and
the Company.


Board means the board of directors of the Company.






--------------------------------------------------------------------------------


Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific provision of the Code includes that provision, any
successor to it and any valid regulation promulgated under the provision or
successor provision.


Committee means the FTI Employee Benefits Plan Committee as described in Section
9.3, its authorized delegates and any successor to the Committee.


Company means FMC Technologies, Inc., a Delaware corporation, and any successor
to it.


Early Retirement Benefit means the benefits determined pursuant to Section 3.2.


Early Retirement Date means (a) in the case of an FMC Participant who became a
Participant in the FMC Plan before January 1, 1984, such Participant’s 55th
birthday; and (b) in the case of an FMC Participant who became a Participant in
the FMC Plan after December 31, 1983, any FMCTI Participant who became a
Participant in the FMCTI Plan on or after May 1, 2001, or any other Employee who
became a Participant in this Plan after the Effective Date, the later of the
Participant’s 55th birthday and the date the Participant acquires 10 Years of
Credited Service.


Earnings means the total compensation paid by the Company or a Participating
Employer to an Eligible Employee for each Plan Year that is currently includible
in gross income for federal income tax purposes:


(a)
including: overtime, administrative and discretionary bonuses (including,
gainsharing bonuses, performance related bonuses, completion bonuses (except as
provided below); sales incentive bonuses; earned but unused vacation, back pay,
sick pay (other than a cash payment of unused sick days) and state disability
benefits; plus the Employee’s Pre-Tax Contributions and amounts contributed to a
plan described in Code Section 125 or 132; and the incentive compensation
(including management incentive bonuses which may be paid in cash and restricted
stock and local incentive bonuses) earned during the Plan Year;







--------------------------------------------------------------------------------


(b)
but excluding: hiring bonuses; referral bonuses; stay bonuses; retention
bonuses; awards (including safety awards, “Gutbuster” awards and other similar
awards); amounts received as deferred compensation; disability payments from
insurance or the Long-Term Disability Plan for Employees of FMC Technologies,
Inc. (other than state disability benefits); workers’ compensation benefits;
flexible credits (i.e., wellness awards and payments for opting out of benefit
coverage); expatriate premiums (including completion of expatriate assignment
bonuses); grievance or settlement pay; severance pay; incentives for reduction
in force; accrued (but not earned) vacation; other special payments such as
reimbursements, relocation or moving expense allowances; stock options or other
stock-based compensation (except as provided above); any gross-up paid by a
Participating Employer; other distributions that receive special tax benefits;
any amounts paid by a Participating Employer to cover an Employee’s FICA tax
obligation as to amounts deferred or accrued under any nonqualified retirement
plan of a Participating Employer; and, pay in lieu of notice.



(c)
The annual amount of Earnings taken into account for a Participant must not
exceed $160,000 (as adjusted by the Internal Revenue Service for cost-of-living
increases in accordance with Code Section 401(a)(17)(B)); provided, however, in
determining benefit accruals after December 31, 2001, the annual amount of
Earnings taken into account for a Participant must not exceed $200,000 (as
adjusted by the Internal Revenue Service, for cost of living increases in
accordance with code Section 401(a)(17)(B)). For purposes of determining benefit
accruals in any Plan year after December 31, 2001, Earnings for any prior Plan
Year shall be subject to the applicable limit on Earnings for that prior year.

Participant’s Earnings will be conclusively determined according to the
Company’s records.
An FMC Participant’s Earnings shall include all “Earnings” determined under the
FMC Plan on and prior to April 30, 2001 and all “Earnings” determined under the
FMCTI Plan on and after May 1, 2001 but prior to June 1, 2014.
Notwithstanding anything herein to the contrary, effective January 1, 2009,
Earnings shall include differential wage payments as described in Section 2.4(b)
of the Plan.


--------------------------------------------------------------------------------


Notwithstanding any Plan provision to the contrary, a Participant’s Earnings
shall not include any compensation paid by the Company or a Participating
Employer to the Participant for any Plan Year commencing on or after January 1,
2010.
Effective Date means June 1, 2014 or, if later, the date an FMCTI Participant’s
accrued benefit under the FMCTI Plan is deemed transferred to this Plan.


Eligible Employee No Employee shall become an Eligible Employee and no
Participant shall be an Eligible Employee.


Employee means a common law employee or Leased Employee of the Company or an
Affiliate, subject to the following rules:


(a)
a person who is not a Leased Employee and who is engaged as an independent
contractor is not an Employee;



(b)
only individuals who are paid as employees from the payroll of the Company or an
Affiliate and treated as employees are Employees under the Plan; and



(c)
any person retroactively found to be a common law employee shall not be eligible
to participate in the Plan for any period he was not an Employee under the Plan.



Employee Contributions means required contributions made by Participants to the
FMC Plan or prior plans prior to May 1, 1969.


Employment Commencement Date means the date on which the Employee first performs
an Hour of Service.


ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time. Reference to a specific provision of ERISA includes the provision,
any successor provision and any valid regulation promulgated under the provision
or successor provision.


50% Joint and Survivor’s Annuity means the immediate annuity determined pursuant
to Section 6.1.2.






--------------------------------------------------------------------------------


Final Average Yearly Earnings means 1/5th of the sum of the Participant’s
Earnings while an Eligible Employee (or with respect to an FMC Participant,
while an Eligible Employee or while an eligible employee under the FMC Plan or
FMCTI Plan) (or with respect to an FMCTI Participant, while an eligible employee
under the FMCTI Plan) for the 60 consecutive calendar months (not taking into
account months in which the Participant had no Earnings) out of the past 120
calendar months in which such Earnings were the highest. If the commencement of
a Participant’s retirement benefits hereunder is preceded by a period of
long-term disability, the Company may adjust Final Average Yearly Earnings on a
nondiscriminatory basis; provided, however, that no such adjustment shall be
made to the Final Average Yearly Earnings of any Participant who initially
commences receiving disability benefits on or after January 12, 2006 under the
Long-Term Disability Plan for Employees of FMC Technologies, Inc. With respect
to Participants who accepted offers of employment with Snap-On Incorporated
(“Snap-On”) as a result of the Company’s sale of assets of its Automotive
Service Equipment Division to Snap-On, the Participants’ Earnings shall include
eligible wages with Snap-On and its subsidiaries for purposes of calculating
Final Average Yearly Earnings. Notwithstanding any Plan provision to the
contrary, a Participant’s Final Average Yearly Earnings shall be determined as
of December 31, 2009, and shall not be redetermined thereafter.


FMC means FMC Corporation, a Delaware corporation.


FMC Beneficiary means an individual who was receiving benefits under the FMC
Plan as a result of the death of an FMC Participant.


FMC Joint Annuitant means an individual who was designated as a joint annuitant
of an FMC Participant under the FMC Plan, the benefits of such FMC Participant
which were transferred to this Plan pursuant to the FTI Spinoff.


FMC Participant means any participant in Part I Salaried and Non-Union Hourly
Employee’s Retirement Plan of the FMC Plan who had their accrued benefit, years
of credited service and years of vesting service under the FMC Plan transferred
to the FMCTI Plan, pursuant to the FTI Spinoff.


FMC Plan means the FMC Corporation Employees’ Retirement Program.


FMCTI Beneficiary means an individual who was receiving benefits under the FMCTI
Plan as a result of the death of an FMCTI Participant and whose benefit was
transferred to this Plan pursuant to the FMCTI Spinoff.






--------------------------------------------------------------------------------


FMCTI Joint Annuitant means an individual who was designated as a joint
annuitant of an FMCTI Participant under the FMCTI Plan, the benefits of such
FMCTI Participant which were transferred to this Plan pursuant to the FMCTI
Spinoff.


FMCTI Participant means any participant (including any FMC Participant) in Part
I Salaried and Non-Union Hourly Employee’s Retirement Plan of the FMCTI Plan who
(a) is either (i) a Frozen Participant under the FMCTI Plan (as such term is
defined under such plan) or (ii) has an accrued benefit under the FMCTI Plan,
incurred a Severance From Service Date under the FMCTI Plan (as such term is
defined under such plan) and subsequently became re-employed on or after January
1, 2010, (b) was an active Employee of the Company or an Affiliate on June 1,
2014, and (c) had their accrued benefit, years of credited service and years of
vesting service under the FMCTI Plan transferred to this Plan, pursuant to the
FMCTI Spinoff.


FMCTI Plan means the FMC Technologies, Inc. Employees’ Retirement Program.


FMCTI Spinoff means the transfer of assets and liabilities attributable to FMCTI
Participants from the FMCTI Plan to this Plan.


FTI Spinoff means the transfer of assets and liabilities attributable to FMC
Participants from the FMC Plan to the FMCTI Plan pursuant to the Benefits
Agreement.


Foreign Subsidiary means a foreign corporation covered by an agreement between
the Company and the Internal Revenue Service extending Federal Social Security
benefits to such foreign corporation’s employees who are United States citizens,
provided that either (a) not less than 20% of the voting stock of such foreign
corporation is owned by the Company or (b) more than 50% of the voting stock of
such foreign corporation is owned by another foreign corporation which is
described in (a) above.






--------------------------------------------------------------------------------


Hour of Service means each hour (a) for which an Employee is directly or
indirectly paid or entitled to payment by the Company or an Affiliate for the
performance of duties, (b) for each FMC Participant, each hour of service
credited to such individual under the FMC Plan and the FMCTI Plan as of the date
prior to the Effective Date for such FMC Participant and (c) for each FMCTI
Participant each hour of service credited to such individual under the FMCTI
Plan as of the date prior to the Effective Date for such FMCTI Participant.
Hours of Service will be credited to the Employee for the computation period in
which the duties are performed. To the extent required by law, Hour of Service
will include each hour for which an Employee is paid, or entitled to payment, by
the Company or any Affiliate on account of a period of time during which no
duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence. Nor more than
501 Hours of Service will be credited for any single continuous period (whether
or not such period occurs in a single computation period). Hours of Service for
these purposes will be calculated and credited pursuant to section 2530.200b-2
of the Department of Labor Regulations which is incorporated herein by this
reference. Also to the extent required by law, Hours of Service will include
each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Company or an Affiliate, provided however, the same
hours of service will not be credited. These hours will be credited to the
Employee for the computation period or periods to which the award or agreement
pertains rather than the computation period in which the award, agreement or
payment is made.


Individual Life Annuity means the annuity determined pursuant to Section 6.1.1.


Interest means interest compounded annually at the following rates:


(a)
if Employee Contributions are withdrawn prior to retirement then



(i)
for periods prior to January 1, 1976 at a rate equal to 3%; and

(ii)
for periods on and after January 1, 1976 at a rate equal to 5%.



(b)
if Employee Contributions are not withdrawn and are used to increase a
Participant’s Normal Retirement Benefit under Section 3.1.3, then at a rate
equal to 5%.



Investment Manager means a person who is an “investment manager” as defined in
section 3(38) of ERISA.






--------------------------------------------------------------------------------


Joint Annuitant means the individual determined pursuant to Section 6.4.


Leased Employee means an individual who performs services for the Company or an
Affiliate on a substantially full-time basis for a period of at least one year,
under the primary direction or control of the Company or an Affiliate, and under
an agreement between the Company or Affiliate and a leasing organization. The
leasing organization can be a third party or the Leased Employee himself.


Level Income Option means the annuity determined pursuant to Section 6.2.4.


Normal Retirement Date means the Participant’s 65th birthday.


100% Joint and Survivor’s Annuity means the immediate annuity determined
pursuant to Section 6.2.3.


One-Year Period of Severance means a 12-consecutive-month period commencing on
an Employee’s Severance From Service Date in which the Employee is not credited
with an Hour of Service.


Participant means a FMCTI Participant.


Participating Employer means the Company and each other Affiliate that adopts
the Plan with the consent of the Board, as provided in Section 12.12.


Period of Service means the period commencing on the Effective Date and ending
on the Severance From Service Date including, for each FMC Participant and each
FMCTI Participant, periods of service credited under the FMC Plan and/or the
FMCTI Plan, as applicable, as of the date immediately prior to the relevant
Effective Date for such FMC Participant or FMCTI Participant. All Periods of
Service (whether or not consecutive) shall be aggregated. For a Participant who
is not immediately eligible to participate in the Plan under the terms of
Section 2.1 hereof, Period of Service shall include service from and after the
first day of the period in which they become eligible to participate in the Plan
pursuant to the terms of Section 2.1, but in no event earlier than the
Participant’s date of hire by the Company or its Affiliates. Notwithstanding the
foregoing, if an Employee incurs a One-Year Period of Severance at a time when
he or she has no vested interest under the Plan and the Employee does not
perform an Hour of Service within 5 years after the beginning of the One-Year
Period of Severance, the Period of Vesting Service prior to such One-Year Period
of Severance shall not be aggregated.


Period of Severance means the period commencing on the Severance From Service
Date and ending on the date on which the Employee again performs an Hour of
Service.






--------------------------------------------------------------------------------


Plan means the FMC Technologies, Inc. Frozen Retirement Plan.


Plan Year means the period beginning June 1, 2014 and ending December 31, 2014
and thereafter the 12-month period beginning on January 1 and ending the next
December 31.


Primary Social Security Benefit means the primary benefit which the Participant
is eligible to receive at age 65 under the old age portion of the Federal Old
Age, Survivors’ and Disability Insurance Program assuming that after termination
of employment with the Company and Affiliates the Participant has no further
earnings subject to such programs. A Participant’s Primary Social Security
Benefit shall be determined by taking his Earnings at the time of his employment
and applying a salary scale, projected backwards, reflecting the actual change
in the average wage from year to year as determined by the Social Security
Administration.


Reemployment Commencement Date means the first date following a Period of
Severance which is not required to be taken into account for purposes of an
Employee’s Period of Vesting Service on which the Employee performs an Hour of
Service.


Savings Plan means the FMC Technologies, Inc. Employees’ Savings and Investment
Plan, as amended from time to time.


Severance From Service Date means the earliest of:
(a)
the date on which an Employee voluntarily terminates, retires, is discharged or
dies;



(b)
the first anniversary of the first date of a period in which an Employee remains
absent from service (with or without pay) with the Company and Affiliates for
any reason other than voluntary termination, retirement, discharge or death; or



(c)
the second anniversary of the date an Employee is absent pursuant to a maternity
or paternity leave of absence; provided, however, that the period between the
first and second anniversaries of the first date of such absence shall be
neither a Period of Service nor a One-Year Period of Severance.





--------------------------------------------------------------------------------


Notwithstanding the foregoing, a Severance From Service Date shall not be
considered to have occurred under the following circumstances:
(i)
during a leave of absence, vacation or holiday with pay; during a leave of
absence without pay granted by reason of disability or under the Family and
Medical Leave Act of 1993;



(ii)
during a period of qualified military service, provided the Employee makes
application to return within 90 days after completion of active service and
returns to active employment as an Employee while reemployment rights are
protected by law. If the Employee does not so return, the Employee shall have a
Severance From Service Date on the first anniversary of the date of entry into
military service.

If the Employee violates the terms of a leave of absence, the Employee shall be
deemed to have voluntarily terminated as of the date of such violation. In the
case of a leave in excess of 12 months, if the Employee fails to return to
active employment immediately after such leave, the Employee shall be deemed to
have voluntarily terminated as of the last day of the 12th month of the leave.
A “maternity or paternity leave of absence” means an absence from work by reason
of the Employee’s pregnancy, birth of the Employee’s child, placement of a child
with the Employee in connection with the adoption of such child, or any absence
for the purpose of caring for such child for a period immediately following such
birth or placement.
Social Security Covered Compensation Base means the average of the compensation
and benefit bases in effect under Section 230 of the Social Security Act for
each year in the 35-year period ending with the year in which the participant
attains Social Security retirement age as defined in Section 415(b)(8) of the
Code. Notwithstanding any Plan provision to the contrary, no future adjustments
occurring pursuant to Section 230 of the Social Security Act after December 31,
2009 shall be made to the Social Security Covered Compensation Base with respect
to any Participant.


Supplement means the provisions of the Plan which apply only to a specific group
of Employees or Participants as detailed in such Supplement and which override
any contrary provision of the Plan.


Trust means the trust established by the Trust Agreement. “Trust Agreement”
means the trust agreement or agreements, as amended from time to time, entered
into by the Company and the Trustee pursuant to Section 8.1. “Trustee” means the
trustee or trustees at any time appointed by the Company pursuant to Section
8.1.




--------------------------------------------------------------------------------


Trust Fund means the trust fund established and maintained by the Trustee to
hold all assets of the Plan pursuant to the Trust Agreement.


Year of Credited Service means (a) for an FMC Participant, his or her years of
credited service under the FMC Plan and/or the FMCTI Plan prior to such FMC
Participant’s Effective Date, (b) for an FMCTI Participant, his or her years of
credited service under the FMCTI Plan prior to such FMCTI Participant’s
Effective Date, and (c) the total number of calendar months during the
Employee’s Period of Service while the Employee is an Eligible Employee and
after he has become a Participant divided by 12. A partial month in such Period
of Service counts as a whole month, and fractional Years of Credited Service
shall be taken into account in determining a Participant’s benefits. Year of
Credited Service shall also include such other periods as the Company recognizes
as a Year of Credited Service, pursuant to written and nondiscriminatory rules.
Notwithstanding the foregoing, Year of Credited Service shall not include (i)
any leave of absence without pay unless the Employee returns to active
employment as an Employee immediately after such leave and abides by all the
terms of the leave, (ii) any maternity or paternity leave of absence unless the
Employee returns to active employment as an Employee within 12 months after the
first day of such leave, (iii) any period of service with respect to which such
Eligible Employee accrues a benefit under the FMC Plan on or after May 1, 2001,
the FMCTI Plan on or after June 1, 2014 or any pension, profit sharing or other
retirement plan listed on Exhibit A, or (iv) with respect to any Employee who
initially commences receiving disability benefits effective on or after January
12, 2006 under the Long-Term Disability Plan for Employees of FMC Technologies,
Inc., any period for which the Employee receives such benefits.
Notwithstanding any Plan provision to the contrary, except as provided below
with respect solely to the determination of whether a Participant has attained
his or her Early Retirement Date, the accrual of any future Year of Credited
Service for all Participants shall cease and, as a result, Year of Credited
Service with respect to a Participant shall not include any Period of Service of
the Participant on or after January 1, 2010. Notwithstanding the preceding to
the contrary, with respect solely to the determination of whether a Participant
has attained his or her Early Retirement Date, each future Year of Credited
Service of the Participant shall be taken into account.




--------------------------------------------------------------------------------


Year of Vesting Service means (a) for an FMC Participant, his or her years of
service and years of vesting service credited under the FMC Plan and FMCTI Plan
prior to such FMC Participant’s Effective Date, (b) for an FMCTI Prticipant, his
or her years of service and years of vesting service credited under the FMCTI
Plan prior to such FMCTI Participant’s Effective Date, and (c) the total number
of calendar months during the Employee’s Period of Service divided by 12,
determined in accordance with the following rules:
(i)
a partial month in the Employee’s Period of Service counts as a whole month;



(ii)
if the Employee has a Severance From Service Date by reason of a voluntary
termination, discharge or retirement and the Employee then performs 1 Hour of
Service within 12 months of the Severance From Service Date, such Period of
Severance is included in the Period of Vesting Service. If the Employee has a
Severance From Service Date by reason of a voluntary termination, discharge or
retirement during an absence from service of 12 months or less for any reason
other than a voluntary termination, discharge or retirement, and then performs 1
Hour of Service within 12 months of the date on which the Employee was first
absent from service, such Period of Severance is included in the Period of
Vesting Service;



(iii)
period of Vesting Service also includes the following:



(1)
a period of employment with an employer substantially all of the equity interest
or assets of which have been acquired by the Company or an Affiliate, but only
to the extent that the Company expressly recognizes such period as a Period of
Vesting Service pursuant to written and nondiscriminatory rules; and



(2)
such other periods as the Company recognizes as a Period of Vesting Service
pursuant to written and nondiscriminatory rules.



(iv)
Notwithstanding the foregoing, Year of Vesting Service shall not include with
respect to any Employee who initially commences receiving disability benefits
effective on or after January 12, 2006 under the Long-Term Disability Plan for
Employees of FMC Technologies, Inc., any period for which the Employee receives
such benefits.





--------------------------------------------------------------------------------


ARTICLE II


Participation


2.1    Eligibility and Commencement of Participation


Participation in the Plan is limited to FMCTI Participants. No Participant shall
be credited with future Earnings for any Plan Year commencing on or after
January 1, 2010. Additionally, except with respect solely to the determination
of whether a Participant has attained his or her Early Retirement Date as set
forth in the definition of Year of Credited Service set forth in Article I of
the Plan, no Participant shall accrue any future Year of Credited Service on or
after January 1, 2010. Finally, no future adjustments occurring pursuant to
Section 230 of the Social Security Act on or after January 1, 2010 shall be made
to the Social Security Covered Compensation Base with respect to any
Participant.
2.2    Provision of Information


Each Participant must make available to the Administrator any information it
reasonably requests. As a condition of participation in the Plan, each Employee
and FMCTI Participant agrees, on his or her own behalf and on behalf of all
persons who may have or claim any right by reason of the Employee’s
participation in the Plan, to be bound by all provisions of the Plan.
2.3    Termination of Participation


A Participant ceases to be a Participant when he or she dies or, if earlier,
when his or her entire vested benefit accrued under the Plan has been paid to
him or her.
2.4    Special Rules Relating to Veterans’ Reemployment Rights


(a)
General Rule. Notwithstanding any provisions of this Plan to the contrary,
contributions, benefits and service credit with respect to “qualified military
service” will be provided in accordance with Section 414(u) of the Code.
“Qualified military service” means any service in the uniformed services (as
defined in chapter 43 of title  38 of the United States Code) by any individual
if such individual is entitled to reemployment rights under such chapter with
respect to such service.



(b)
Differential Wage Payments. Effective January 1, 2009, an individual receiving a
differential wage payment, as defined by Section 3401(h)(2) of the Code, is
treated as an Employee of the Participating Employer making the payment and the
differential wage payment is treated as Earnings under the Plan.





--------------------------------------------------------------------------------


The Plan is not treated as failing to meet the requirements of any provision
described in Section 414(u)(1)(C) of the Code due to any contribution or benefit
which is based on the differential wage payment provided that all Employees of
the Participating Employer are entitled to receive differential wage payments,
and to make contributions based on such payments, on reasonably equivalent
terms.
(c)
Death During Qualified Military Service. In the case of a death occurring on or
after January 1, 2007, if a Participant dies while performing qualified military
service (as defined in Section 414(u) of the Code), the survivors of the
Participant are entitled to any additional benefits (other than benefit accruals
relating to the period of qualified military service) provided under the Plan as
if the Participant had resumed and then terminated employment on account of
death.



ARTICLE III


Normal, Early and Deferred Retirement Benefits


3.1    Normal Retirement Benefits


3.1.1        Normal Retirement: A Participant who retires on the Normal
Retirement Date shall be entitled to receive a Normal Retirement Benefit
determined under Section 3.1.2. Payment of such benefit shall commence as of the
first day of the month coincident with or next following the Participant’s
Normal Retirement Date, unless the Participant elects to defer commencement
subject to Section 3.3.2.


3.1.2        Calculation of Normal Retirement Benefit: Subject to Section 3.1.3,
a Participant’s monthly Normal Retirement Benefit shall be equal to the product
of (a) multiplied by (b) below:
(a)     1/12th of the sum of (i) and (ii) below:


(i)
the sum of (1) 1% of the Participant’s Final Average Yearly Earnings up to the
Social Security Covered Compensation Base and (2) 1-1/2% of the Participant’s
Final Average Yearly Earnings in excess of the Social Security Covered
Compensation Base multiplied by the Participant’s expected Years of Credited
Service at age 65 up to 35 Years of Credited Service; and



(ii)
1-1/2% of the Participant’s Final Average Yearly Earnings multiplied by the
Participant’s expected Years of Credited Service at age 65 in excess of 35 Years
of Credited Service.


--------------------------------------------------------------------------------






(b)    the ratio of actual Years of Credited Service to expected Years of
Credited Service at age 65.


In no event, however, shall an FMC Participant’s monthly Normal Retirement
Benefit be less than his or her accrued monthly Normal Retirement Benefit under
the FMC Plan as of December 31, 1990.
3.1.3        Increases for Employee Contributions: Employee Contributions and
Interest credited to a Participant are not paid as an accrued benefit, but
rather may be withdrawn by the Participant at any time pursuant to Section 5.2
hereof. However, if a Participant does not elect to withdraw the Employee
Contributions and Interest credited to the Participant either at the time of
Retirement or before, pursuant to the terms of Section 5.2 hereof, a
Participant’s Normal Retirement Benefit shall be increased $1 for each $120.00
of unwithdrawn Employee Contributions credited to the Participant.


3.1.4        Reductions for Certain Benefits: A Participant’s Normal Retirement
Benefit shall be reduced by the value of (a) for FMC Participants, the FMC
Participant’s vested benefit accrued under the FMC Plan as of November 30, 1985
(to the extent funded by the Aetna nonparticipating annuity contract or the
Prudential nonparticipating annuity contract) and (b) any vested benefit payable
to the Participant under the FMC Plan, the FMCTI Plan or any pension, profit
sharing or other retirement plan other than the Savings Plan (hereinafter called
“Duplicate Benefit Plan”) which is attributable to any period which counts as
Credited Service under this Plan. For purposes of determining the amount of any
Duplicate Benefit Plan reduction, the vested benefit under the Duplicate Benefit
Plan shall be converted to a form which is identical to the form of benefit
which is to be paid under this Plan, including any applicable reductions for
early commencement as determined under the Plan or the Duplicate Benefit Plan,
as applicable. Such values will be determined as of the earlier of the Annuity
Starting Date under the Plan, or the date distribution of such vested benefit
was made or commenced under the Duplicate Benefit Plan as applicable.


3.2        Early Retirement Benefits


3.2.1        Early Retirement: A Participant who retires on or after the Early
Retirement Date shall be entitled to receive an Early Retirement Benefit
determined under Section 3.2.2. Payment of such benefit shall commence as of the
first of the month after the Participant retires or, if the Participant elects,
as of the first day of any subsequent month. Any such election of a deferred
commencement date may be revoked at any time prior to such date and a new date
may be elected by giving advance written notice to the Administrator in
accordance with rules prescribed by the Administrator.


--------------------------------------------------------------------------------






3.2.2        Calculation of Early Retirement Benefit: Subject to Sections 3.2.3
and 3.2.4, a Participant’s monthly Early Retirement Benefit shall be equal to
the greater of (a) or (b) below:


(a)        an amount determined pursuant to Section 3.1.2; and


(b)
for an FMC Participant, his or her accrued monthly unreduced Early Retirement
Benefit under the FMC Plan as of December 31, 1990 that was transferred to the
FMCTI Plan in the FTI Spinoff.



3.2.3    Early Retirement Reduction Factor: The Participant’s Early Retirement
Benefit computed pursuant to Section 3.2.2 shall be reduced by 1 /3 of 1% for
each 1 month in excess of 36 by which the commencement of the Participant’s
Early Retirement Benefit precedes the Participant’s 65th birthday.


3.2.4    Adjustments to Early Retirement Benefit: To the extent applicable, a
Participant’s Early Retirement Benefit shall be increased as provided in Section
3.1.3 except that the number of dollars of unwithdrawn Employee Contributions
and Interest required to provide $1 of monthly retirement benefits shall be
increased by $3 for each full year by which the commencement of the
Participant’s Early Retirement Benefit precedes the Participant’s Normal
Retirement Date. Partial years shall be prorated on the basis of $0.25 per
month.


3.3        Deferred Retirement Benefits


3.3.1        Deferred Retirement: A Participant who retires after the Normal
Retirement Date shall be entitled to receive a Normal Retirement Benefit
determined under Section 3.1.2 commencing as of the first day of the month
coinciding with or next following the date the Participant actually retires.
Each Participant shall accrue additional benefits hereunder after the
Participant’s Normal Retirement Date with respect to the portion of the Normal
Retirement Benefit which is attributable to contributions by the Company, and
the amount, if any, of Employee Contributions and Interest required to provide
$1 of monthly retirement benefit under Section 3.1.3 shall be decreased by $3
for each full year by which the commencement of the Normal Retirement Benefit
follows the Normal Retirement Date. Partial years shall be prorated on the basis
of $0.25 per month. If a Participant who is not employed by the Company or its
Affiliates on his or her Normal Retirement Date defers his or her Normal
Retirement Benefit will be paid retroactive to the Participant’s Normal
Retirement Date as soon as reasonably practicable after the Plan Administrator
learns of the deferred benefit.


--------------------------------------------------------------------------------






3.3.2        Distribution Requirements: Except as hereinafter provided, unless
the Participant elects otherwise in accordance with the terms of the Plan,
payment of a Participant’s retirement benefits will begin no later than 60 days
after the close of the Plan Year in which the latest of the following events
occurs:


(a)        the Participant’s 65th birthday;


(b)        the 10th anniversary of the year in which the Participant commenced
participation in the Plan; and


(c)        the Participant terminates employment with the Company and all
Affiliates.


If the amount of the payment required to commence on the date determined under
this Section 3.3.2 cannot be ascertained by such date, or if it is not possible
to make such payment on such date because the Administrator cannot locate the
Participant after making reasonable efforts to do so, a payment retroactive to
such date may be made no later than 60 days after the earliest date on which the
amount of such payment can be ascertained under this Plan or the date the
Participant is located.
Notwithstanding any other provision of this Plan:
(i)
the accrued benefit of a Participant who attains age 70-1/2 on or after January
1, 2000 must be distributed or commence to be distributed no later than the
April 1 following the later of (1) the calendar year in which the Participant
attains age 70-1/2 or (2) the calendar year in which the Participant retires
(unless the Participant is a 5% owner, as defined in Code Section 416, of the
Company with respect to the Plan Year in which the Participant attains age
70-1/2, in which case this Subsection (2) shall not apply); and



(ii)
the accrued benefit of a Participant who attains age 70-1/2 prior to January 1,
2000 must be distributed or commence to be distributed no later than the April 1
following the calendar year in which the Participant attains age 70-1/2 unless
the Participant is not a 5% owner (as defined in Subsection (i)) and elects to
defer distribution to the calendar year in which the Participant retires.


--------------------------------------------------------------------------------






All Plan distributions will comply with Code Section 401(a)(9), including
Department of Treasury Regulation Section 1.401(a)(9)-2. With respect to
distributions made under the Plan for Plan Years beginning on or after January
1, 2003, all Plan distributions will comply with Code Section 401(a)(9),
including Department of Treasury Regulation Section 1.401(a)(9)-2 through
1.401(a)(9)-9, as promulgated under Final and Temporary Regulations published in
the Federal Register on April 17, 2002 (the ‘401(a)(9) Regulations’), with
respect to minimum distributions under Code Section 401(a)(9). In addition, the
benefit payments distributed to any Participant on or after January 1, 2003,
will satisfy the incidental death benefit provisions under Code Section
401(a)(9)(G) and Department of Treasury Regulation Section 1.401(a)(9)-5(d), as
promulgated in the 401(a)(9) Regulations. To the extent required by Coe Section
401(a)(9)(C)(iii), or any other applicable guidance issued thereunder, with
respect to a Participant who retires in a calendar year after the calendar year
in which the Participant attains age 70 ½, the actuarial increase in such
Participant’s accrued benefit mandated by Code Section 401(a)(9)(C)(iii) shall
be implemented notwithstanding any suspension of benefits provision applicable
to such Participant pursuant to ERISA 203(a)(3)(B), Code Section 411(a)(3)(B)
and the terms of the Plan.
3.4        Suspension of Benefits


3.4.1        Prior to Normal Retirement Date: If a Participant receives
retirement benefits under the Plan following a termination of his employment
prior to the Participant’s Normal Retirement Date and again becomes an Employee
prior to the Participant’s Normal Retirement Date, no retirement benefits shall
be paid during such later period of employment and up to the Participant’s
Normal Retirement Date. Any benefits payable under the Plan to or on behalf of
the Participant at the time of the Participant’s subsequent termination of
employment shall be reduced by the actuarial equivalent (based on the
assumptions in Exhibit E-4) of any benefits paid to the Participant after the
Participant earlier termination and prior to his Normal Retirement Date.


3.4.2        After Normal Retirement Date: If (a) a Participant whose employment
terminates again becomes an Employee after the Participant’s Normal Retirement
Date, or again becomes an Employee prior to the Participant’s Normal Retirement
Date and continues in employment beyond the Participant’s Normal Retirement
Date, or (b) a Participant continues in employment with the Company and
Affiliates after his Normal Retirement Date without a prior termination, the
following provisions of this Section 3.4.2 shall become applicable to the
Participant as of the Participant’s Normal Retirement Date or, if later, the
Participant’s date of reemployment.


--------------------------------------------------------------------------------






(i)
For purposes of this Section 3.4.2, the following definitions shall apply:



(1)
Postretirement Date Service means each calendar month after a Participant’s
Normal Retirement Date and subsequent to the time that:



(A)
payment of retirement benefits commenced to the Participant if the Participant
returned to employment with the Company and Affiliates, or



(B)
payment of retirement benefits would have commenced to him if the Participant
had not remained in employment with the Company and Affiliates, if in either
case the Participant receives pay from the Company and Affiliates for any Hours
of Service performed on each of 8 or more days (or separate work shifts) in such
calendar month.



(2)
Suspendable Amount means the monthly retirement benefits otherwise payable in a
calendar month in which the Participant is engaged in Postretirement Date
Service.



(ii)
Payment shall be permanently withheld of a portion of a Participant’s retirement
benefits, not in excess of the Suspendable Amount, for each calendar month
during which the Participant is employed in Postretirement Date Service. If
payments have been suspended pursuant to Subsection (ii) above, such payments
shall resume no later than the first day of the third calendar month after the
calendar month in which the Participant ceases to be employed in Postretirement
Date Service; provided, however, that no payments shall resume until the
Participant has complied with the requirements set forth in Subsection (vi)
below. The initial payment upon resumption shall include the payment scheduled
to occur in the calendar month when payments resume and any amounts withheld
during the period between the cessation of Postretirement Date Service and the
resumption of payment, less any amounts that are subject to offset pursuant to
Subsection (iv) below.


--------------------------------------------------------------------------------






(iii)
Retirement benefits made subsequent to Postretirement Date Service shall be
reduced by (1) the actuarial equivalent (based on the assumptions in Exhibit
E-4) of any benefits paid to the Participant prior to the time the Participant
is reemployed after the Participant’s Normal Retirement Date; and (2) the amount
of any payments previously made during those calendar months in which the
Participant was engaged in Postretirement Date Service; provided, however, that
such reduction under (Subsection (2)) shall not exceed, in any one month, 25%
percent of that month’s total retirement benefits (excluding amounts described
in Subsection (ii) above) that would have been due but for the offset.



(iv)
Any Participant whose retirement benefits are suspended pursuant to Subsection
(ii) of this Section 3.4.2 shall be notified (by personal delivery or certified
or registered mail) during the first calendar month in which payments are
withheld that the Participant’s retirement benefits are suspended. Such
notification shall include:



(1)
a description of the specific reasons for the suspension of payments;



(2)
a general description of the Plan provisions relating to the suspension;



(3)
a copy of the provisions;



(4)
a statement to the effect that applicable Department of Labor Regulations may be
found at Section 2530.203-3 of Title 29 of the Code of Federal Regulations;



(5)
the procedure for appealing the suspension, which procedure shall be governed by
Section 12.11; and



(6)
the procedure for filing a benefits resumption notification pursuant to
Subsection (vi) below.


--------------------------------------------------------------------------------






If payments subsequent to the suspension are to be reduced by an offset pursuant
to Subsection (iv) above, the notification shall specifically identify the
periods of employment for which the amounts to be offset were paid, the
Suspendable Amounts subject to offset, and the manner in which the Plan intends
to offset such Suspendable Amounts.
(v)
Payments shall not resume as set forth in Subsection (iii) above until a
Participant performing Postretirement Date Service notifies the Administrator in
writing of the cessation of such Service and supplies the Administrator with
such proof of the cessation as the Administrator may reasonably require.



(vi)
A Participant may request, pursuant to the procedure contained in Section 12.11,
a determination whether specific contemplated employment will constitute
Postretirement Date Service.



3.5        Benefit Limitations


3.5.1        Limitation on Accrued Benefit: Notwithstanding any other provision
of the Plan, the annual benefit payable under the Plan to a Participant, when
expressed as a monthly benefit commencing at the Participant’s Social Security
Retirement Age (as defined in Code Section 415(b)(8)), shall not exceed the
lesser of (a) $13,333.33 or (b) the highest average of the Participant’s monthly
compensation for 3 consecutive calendar years, subject to the following:


(i)
The maximum shall apply to the Individual Life Annuity computed under Section
3.1, 3.2, 3.3 or Article IV and to that portion of the Accrued Benefit (as
adjusted as required under Code Section 415) payable in the form elected to the
Participant during the Participant’s lifetime.


--------------------------------------------------------------------------------






(ii)
If a Participant has fewer than 10 years of participation in the Plan, the
maximum dollar limitation of Subsection (a) above shall be multiplied by a
fraction of which the numerator is the Participant’s actual years of
participation in the Plan (computed to fractional parts of a year) and the
denominator is 10. If a Participant has fewer than 10 Years of Vesting Service,
the maximum compensation limitation in Subsection (b) above shall be multiplied
by a fraction of which the numerator is the Years of Vesting Service (computed
to fractional parts of a year) and the denominator is 10. Provided, however,
that in no event shall such dollar or compensation limitation, as applicable, be
less than 1/10th of such limitation determined without regard to any adjustment
under this Subsection (ii).



(iii)
As of January 1 of each year, the dollar limitation as adjusted by the
Commissioner of Internal Revenue for that calendar year to reflect increases in
the cost of living shall become effective as the maximum dollar limitation in
Subsection (a) above for the Plan Year ending within that calendar year for
Participants terminating in or after such Plan Year.



(iv)
If the benefit of a Participant begins prior to age 62, the defined benefit
dollar limitation applicable to the Participant at such earlier age is an annual
benefit payable in the form of a Life Annuity beginning at the earlier age that
is the Actuarial Equivalent of the dollar limitation under Subsection (a) above
applicable to the Participant at age 62. The defined benefit dollar limitation
applicable at an age prior to age 62 is determined by using the lesser of the
effective Early Retirement reduction, as determined under the Plan, or 5% per
year. The mortality basis for determining Actuarial Equivalence for terminations
on or after December 31, 2002, as applicable, shall be the 1994 Group Annuity
Reserving Table (weighted 50% male, 50% female and projected to 2002 using Scale
AA), which is the table prescribed in Rev. Rul. 2001-62, (or the applicable
mortality table, prescribed under Section 417(e)(3) of the Code or other
guidance of general applicability issued thereunder).


--------------------------------------------------------------------------------






For periods prior to January 1, 2002, the dollar limitation under Code Section
415 in effect for the applicable Plan Year above shall be modified as follows to
reflect commencement of retirement benefits on a date other than the
Participant’s Social Security Retirement Age:
(1)
if the Participant’s Social Security Retirement Age is 65, the dollar limitation
for benefits commencing on or after age 62 is determined by reducing the dollar
limitation under Subsection (a) above by 5/9ths of 1% for each month by which
benefits commence before the month in which the Participant attains age 65;



(2)
if the Participant’s Social Security Retirement Age is greater than 65, the
dollar limitation for benefits commencing on or after age 62 is determined by
reducing the dollar limitation under Subsection (a) above by 5/9ths of 1% for
each of the first 36 months and by 5/12ths of 1% for each of the additional
months by which benefits commence before the month in which the Participant
attains the Participant’s Social Security Retirement Age;



(3)
if the Participant’s benefit commences prior to age 62, the dollar limitation
shall be the actuarial equivalent of Subsection (a) above, payable at age 62, as
determined above, reduced for each month by which benefits commence before the
month in which the Participant attains age 62. The interest rate for determining
Actuarial Equivalence shall be the greater of the interest rate assumption under
the Plan for determining early retirement benefits or 5% per year. The mortality
basis for determining Actuarial Equivalence for terminations on or after January
1, 1995 shall be the 1983 Group Annuity Mortality Table (weighted 50% male and
50% female);



(v)
Notwithstanding the foregoing, the maximum as applied to any FMC Participant on
April 1, 1987 shall in no event be less than the FMC Participant’s “current
accrued benefit” as of March 31, 1987, under the FMC Plan, as that term is
defined in Section 1106 of the Tax Reform Act of 1986.


--------------------------------------------------------------------------------






(vi)
The maximum shall apply to the benefits payable to a Participant under the Plan
and all other tax-qualified defined benefit plans of the Company and Affiliates
(whether or not     terminated),and benefits shall be reduced, if necessary, in
the reverse of the chronological order of participation in such plans.



(vii)
For purposes of this Section 3.5.1, the term “compensation” means compensation
as defined in Code Section 415(c)(3) and the term “monthly compensation” means
compensation divided by 12.



3.5.2    Multiple Plan Reduction: With respect to each FMC Participant who did
not have 1 Hour of Service after December 31, 1999 and who is (or has been) a
participant in any defined contribution plan (whether or not terminated)
maintained by FMC, the Company or an Affiliate, the sum of the FMC Participant’s
defined benefit plan fraction (as defined under Code Section 415(e)(2)) and
defined contribution plan fraction (as defined under Code Section 415(e)(3))
shall not exceed 1. If such sum exceeds 1, the FMC Participant’s defined benefit
plan fraction shall be reduced until such sum equal 1.


3.5.3        Annual Compensation Limit: The accrued benefit of each “Section
401(a)(17) employee” under this Plan will be the greater of the accrued benefit
determined for the Employee under (a) or (b) below:


(a)
the Employee’s accrued benefit determined with respect to the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the Employee’s total Years of Credited Service, or



(b)
the sum of:



(i)
the Employee’s accrued benefit as of the last day of the last Plan Year
beginning before January 1, 1994, frozen in accordance with section
1.401(a)(4)-13 of the regulations under the Code, and the Employee’s accrued
benefit determined under the benefit formula applicable for the Plan Year
beginning on or after January 1, 1994, as applied to the Employee’s Years of
Credited Service credited to the Employee for Plan Years beginning on or after
January 1, 1994.



A “Section 401(a)(17) employee” means an Employee whose current accrued benefit
as of a date on or after the first day of the first Plan Year beginning on or
after January 1, 1994. is based on Earnings for a year beginning prior to
January 1, 1994 that exceeded $150,000.


--------------------------------------------------------------------------------




3.5.4        Incorporation of Section 415 of the Code:    The provisions set
forth in Article III are intended to comply with the requirements of Section 415
of the Code and shall be interpreted, applied and if and to the extent
necessary, deemed modified without formal language so as to satisfy solely the
minimum requirements of Section 415.


3.6        FMC Participants’ and FMCTI Participants’ Benefits


The Normal Retirement Benefit, Early Retirement Benefit and Termination Benefit
for each FMC Participant who is not an Employee and who does not complete an
Hour of Service on or after May 1, 2001 shall, notwithstanding the provisions of
Sections 3.1, 3.2, 3.3 or 4.2 hereof, equal the accrued benefit of such FMC
Participant as transferred from the FMC Plan in the FTI Spinoff.
The Normal Retirement Benefit, Early Retirement Benefit and Termination Benefit
for each FMCTI Participant who is not an Employee and who does not complete an
Hour of Service on or after June 1, 2014 shall, notwithstanding the provisions
of Sections 3.1, 3.2, 3.3 or 4.2 hereof, equal the accrued benefit of such FMCTI
Participant as transferred from the FMCTI Plan in the FMCTI Spinoff.


--------------------------------------------------------------------------------


ARTICLE IV


Termination Benefits


4.1        Termination of Service


Except as otherwise provided in the applicable Supplement, a Participant who has
5 Years of Vesting Service but who ceases to be an Employee before the
Participant’s Early Retirement Date for any reason other than death, shall be
entitled to receive a “Termination Benefit” determined under Section 4.2. Except
as otherwise provided in the applicable Supplement, unless the Participant
elects otherwise subject to Section 3.3.2, payment of such benefit shall
commence as of the first day of the month coincident with or next following the
Participant’s Normal Retirement Date or, if the Participant elects, as of the
first day of any month before such Normal Retirement Date and coincident with or
following the Participant’s 55th birthday. Any such election of the earlier
Annuity Starting Date shall be made by giving advance written notice to the
Administrator in accordance with rules prescribed by the Administrator. Except
as provided in Article V and Article VII, no benefits shall be payable to any
person if the Participant dies prior to the Annuity Starting Date. A terminated
Participant who has no vested interest in the Participant’s accrued benefit
shall be deemed to have received a distribution of the Participant’s entire
vested benefit. The Committee or its delegatee may, in its discretion, fully
vest a Participant in the Participant’s accrued benefit in the event the
Participant’s employment with the Company is affected by a transaction
undertaken by the Company. Notwithstanding any other provision of the Plan,
effective April 30, 2014, the accrued benefit of any Participant who ceased to
be an employee of the Company effective as of April 30, 2014 as a result of the
Company’s divestiture of its material handling products business to Syntron
Material Handling, LLC, effective April 30, 2014, shall at all times be fully
vested.
4.2        Amount of Termination Benefit


Except as otherwise provided in the applicable Supplement or in Section 3.6, a
Participant’s monthly Termination Benefit shall be determined pursuant to
Sections 3.1.2 and 3.1.3 as in effect on the date the Participant terminates
employment, except that the following adjustments shall be made if payment of
the Participant’s Termination Benefit is to commence before the Normal
Retirement Date:


--------------------------------------------------------------------------------




(a)
the amount computed pursuant to Section 3.1.2 shall be reduced by 1/2 of 1% for
each month between the Annuity Starting Date and the Normal Retirement Date;



(b)
the amount of Employee Contributions and Interest required to provide $1 of
monthly retirement benefit under Section 3.1.3 shall be increased by $3 for each
full year by which the Annuity Starting Date precedes the Normal Retirement
Date, and partial years shall be prorated on the basis of $0.25 per month;



(c)
notwithstanding Subsection (a) of this Section 4.2, the amounts computed
pursuant to Section 3.1.2 shall be reduced by 1/3 of 1% for each month in excess
of 36 by which the Annuity Starting Date precedes the Participant’s 65th
birthday if:



(i)
the Participant’s combined age and Years of Vesting Service equal at least 65,
and the Participant ceases to be an Employee (1) because of the permanent
shutdown of a single site of employment or one or more facilities or operating
units within a single site of employment or (2) in connection with a permanent
reduction in force; or



(ii)
the Participant has Years of Vesting Service attributable to employment with FMC
before January 1, 1989, has attained age 40, and permanently ceases to be an
Employee because of the permanent shutdown of a single site of employment,
resulting in the termination of employment of not more than 20 Participants at
that employment site.



(d)
If a Participant ceases to be an Employee (1) because of the permanent shut down
of a single site of employment of one or more facilities or operating units
within a single site of employment, or (2) in connection with a permanent
reduction in force, solely for purposes of determining a Participant’s
eligibility for Early Retirement, a Participant with 10 Years of Credited
Service shall have added to his or her age the number of weeks of pay he or she
receives that are attributable to severance pay, unused vacation pay and accrued
vacation pay.


--------------------------------------------------------------------------------






(e)
Notwithstanding anything herein to the contrary, for purposes of determining a
Participant’s total combined age and Years of Vesting Service under Section
4.2(c) and 4.2(d), a partial month of age or Period of Service shall be counted
as a whole month, and fractional years of age and Years of Vesting Service shall
be taken into account.



ARTICLE V


Refund of Employee Contributions


5.1        Employee Contributions


No Employee Contributions are permitted to be made to this Plan. However,
Employee Contributions which were transferred from the FMC Plan are held under
this Plan for the FMC Participants. All Employee Contributions transferred from
the FMC Plan are fully vested and nonforfeitable and will be paid in accordance
with the terms of Sections 5.2, 5.3 or 5.4 or in accordance with the terms of
Section 3.1.3, 3.2.4, or 3.3.1, as applicable.
5.2        Withdrawal of Employee Contributions


A FMC Participant may withdraw all of the FMC Participant’s Employee
Contributions, plus Interest thereon to the date of withdrawal, at any time
before payment of a monthly retirement benefit commences by giving advance
written notice to the Administrator in accordance with procedures prescribed by
the Administrator. No partial withdrawal of Employee Contributions and Interest
shall be permitted.
Payment of the FMC Participant’s Employee Contributions plus Interest shall be
in the normal form of benefit (50% Joint and Survivor’s Annuity for a married
FMC Participant, Individual Life Annuity for an unmarried FMC Participant)
unless the FMC Participant waives such annuity (with the consent of the FMC
Participant’s spouse, if the FMC Participant is married, in accordance with
Section 6.3) and elects payment in a single sum.


--------------------------------------------------------------------------------




5.3        Refund Upon Death Before Annuity Starting Date


If a FMC Participant dies before the Annuity Starting Date, the FMC
Participant’s Beneficiary shall receive in a lump sum a refund of the FMC
Participant’s unwithdrawn Employee Contributions and Interest. The refund shall
be made as soon as reasonably practicable after the date of the FMC
Participant’s death, and Interest shall be computed to the date when the refund
is paid.
5.4        Refund After Annuity Starting Date


If a FMC Participant dies after the Annuity Starting Date, there shall be paid
to his or her Beneficiary the difference, if any, between such FMC Participant’s
Employee Contributions and Interest as of the Annuity Starting Date and:
(a)
if the FMC Participant elected an Individual Life Annuity or a Level Income
Option, the portion of the benefits which the FMC Participant has received which
are attributable to Employee Contributions and Interest;



(b)
if the FMC Participant elected any other form of benefit, the portion of the
benefits received by the FMC Participant and the FMC Participant’s Joint
Annuitant which are attributable to Employee Contributions and Interest.



Any payment pursuant to (a) above shall be made as soon as reasonably
practicable after the FMC Participant’s death. Any payment pursuant to (b) above
shall be made as soon as reasonably practicable after all other benefit payments
to the Joint Annuitant have ceased.
ARTICLE VI


Payment of Retirement Benefits


6.1        Normal Form of Benefit


Except as otherwise provided in the applicable Supplement, a Participant’s
benefit shall be paid in the form of a 50% Joint and Survivor’s Annuity, with
the Participant’s spouse as Joint Annuitant if the Participant is married on the
Annuity Starting Date, and in the form of an Individual Life Annuity if the
Participant is not married on the Annuity Starting Date, unless the Participant
elects with spousal consent not to receive payments pursuant to this 6.1 and to
receive payments in one of the optional forms permitted under Section 6.2. An
election not to receive the normal form of benefit and to receive payment in any
optional form shall satisfy the applicable requirements of Section 6.3.


--------------------------------------------------------------------------------




6.2    Available Forms of Benefits
A Participant may elect with spousal consent and in accordance with Section 6.3,
to receive the Participant’s benefits in any one of the forms of benefits
described in this Section 6.2.
6.2.1        Individual Life Annuity: An Individual Life Annuity is an immediate
annuity which provides equal monthly payments for the Participant’s life only.


6.2.2        50% Joint and Survivor’s Annuity: A 50% Joint and Survivor’s
Annuity is an immediate annuity which is the actuarial equivalent of an
Individual Life Annuity (determined in accordance with Exhibit E-1) (effective
February 1, 2006, the Actuarial Equivalent of an Individual Life Annuity), but
which provides a smaller monthly annuity for the Participant’s life than an
Individual Life Annuity.


6.2.3        100% Joint and Survivor’s Annuity: A 100% Joint and Survivor’s
Annuity is an immediate annuity which is the actuarial equivalent of an
Individual Life Annuity (determined in accordance with Exhibit E-2) (effective
February 1, 2006, the Actuarial Equivalent of an Individual Life Annuity), but
which provides a smaller monthly annuity for the Participant’s life than an
Individual Life Annuity.


6.2.4        Level Income Option: The Level Income Option provides greater
monthly annuity payments prior the Participant’s 62nd birthday (determined in
accordance with Exhibit E-3 (effective February 1, 2006, determined in
accordance with the definition of Actuarial Equivalence in Article I)) and after
such birthday provides reduced monthly annuity payments in an amount which, when
added to the Primary Social Security Benefits which the Participant could elect
to receive, approximately equals the amount of the monthly annuity paid prior to
the Participant’s 62nd birthday. A Participant who is entitled to an Early
Retirement Benefit under Section 3.2 and who elects to have such benefit
commence prior to age 62 may elect the Level Income Option, unless the Primary
Social Security Benefits which the Participant could elect to receive at age 62
would equal or exceed the amount of the monthly annuity payments prior to age 62
or unless the Participant is receiving Social Security disability benefits. Such
election shall be subject to the approval of the Participant’s spouse, given in
accordance with the requirements for spousal consent under Section 6.3.


6.2.5        Qualified Optional Survivor Annuity: Effective for Plan Years
beginning on or after January 1, 2008, a Participant may elect a Qualified
Optional Survivor Annuity which is an immediate annuity for the life of the
Participant with a survivor annuity for the life of the Participant’s surviving
spouse that equals 75% of the amount of the annuity which is payable during the
joint lives of the Participant and the Participant’s spouse.


--------------------------------------------------------------------------------






6.3        Election of Benefits


6.3.1        The Administrator shall provide each Participant with a written
notice containing the following information:


(a)
a general description of the normal form of benefit payable under the Plan;



(b)
the Participant’s right to make and the effect of an election to waive the
normal form of benefit;



(c)
the right of the Participant’s spouse not to consent to the Participant’s
election under Section 6.1;



(d)
the right of Participant to revoke such election, and the effect of such
revocation;



(e)
the optional forms of benefits available under the Plan; and



(f)
the Participant’s right to request in writing information on the particular
financial effect of an election by the Participant to receive an optional form
of benefit in lieu of the normal form of benefit.



6.3.2        The notice under Section 6.3.1 shall be provided to the Participant
at each of the following times as shall be applicable to him:


(a)
not more than 90 (effective January 1, 2008, 180) days and not less than 30 days
after a Participant who is in the employ of the Company or an Affiliate gives
notice of the Participant’s intention to terminate employment and commence
receipt of the Participant’s retirement benefits under the Plan; or



(b)
not more than 90 (effective January 1, 2008, 180) days and not less than 30 days
prior to the attainment of age 65 of a Participant (whether or not the
Participant has terminated employment) who has not previously commenced
receiving retirement benefits.


--------------------------------------------------------------------------------






The election period in Section 6.3.3 for a Participant who requests additional
information during the election period will be extended until 90 days after the
additional information is mailed or personally delivered. Any such request shall
be made only within 90 days after the date the information described in Section
6.3.1 is given to the Participant, and the Administrator shall not be obligated
to comply with more than one such request. Any information provided pursuant to
this Section 6.3.2 will be given to the Participant within 30 days after the
date of the Participant’s request and will be based upon the estimated benefits
to which the Participant will be entitled as of the later of the first day on
which such benefits could commence or the last day of the Plan Year in which the
Participant’s request is received. If a Participant files an election (or
revokes an election) pursuant to this Section 6.3 less than 60 days prior to the
Annuity Starting Date, such Participant’s initial payments may be delayed for
administrative reasons. In such event, the payments shall begin as soon as
practicable and shall be made retroactively to such date. Notwithstanding the
above to the contrary, effective January 1, 2004, in the event a Participant
elects a Retroactive Annuity Starting Date as provided in Section 6.6, the
notice under 6.3.1 shall be provided to the Participant on or about the date
that the Participant files an election for a Retroactive Annuity Starting Date.
6.3.3        A Participant may make the election provided in Section 6.3 by
filing the prescribed form with the Administrator at any time during the
election period. The election period shall begin 90 (effective January 1, 2008,
180) days prior to the Participant’s Annuity Starting Date. Such election shall
be subject to the written consent of the Participant’s spouse, acknowledging the
effect of the election and witnessed by a Plan representative or a notary
public. Such spousal consent shall not be required if the Participant
establishes to the satisfaction of the Administrator that the consent of the
spouse may not be obtained because there is no spouse or the spouse cannot be
located. A spouse’s consent shall be irrevocable. The election in Section 6.3
may be revoked or changed at any time during the election period but shall be
irrevocable thereafter.


6.3.4        Notwithstanding Section 6.3.3:


(a)
distribution of benefits may commence less than 30 days after the notice
required pursuant to Section 6.3.1 is provided if:



(i)
the Participant elects to waive the requirement that notice be given at least 30
days prior to the Annuity Starting Date; and



(ii)
the distribution commences more than 7 days after such notice is provided.


--------------------------------------------------------------------------------






(b)
The notice described in Section 6.3.1 may be provided after the Annuity Starting
Date, in which case the applicable election period shall not end before the 30th
day after the date on which such notice is provided, unless the Participant
elects to waive the 30-day notice requirements pursuant to Subsection (a) above.



6.3.5        Notwithstanding the foregoing provisions in Section 6.3, effective
January 1, 2004, a Participant may elect a Retroactive Annuity Starting Date (as
defined in Treas. Reg. 1.417(e)-1(b)(3)(iv)(B)), pursuant to Section 6.6. In the
event that the notice information described in Section 6.3 is provided to the
Participant after the Participant’s Annuity Starting Date (as defined in Section
417(f)(2) of the Code) or Retroactive Annuity Starting Date, the Participant
shall have at least 30 days after the date the notification is provided to make
the election described in Section 6.3. The Participant may waive this 30 day
period pursuant to the provisions of Section 6.3.4.


6.4        Joint Annuitants


A Participant who elects a joint and survivor’s annuity shall designate a Joint
Annuitant when making such an election. A Participant may designate any
individual as the Joint Annuitant; provided, however, that the Joint Annuitant
shall be the Participant’s spouse unless the Participant’s spouse consents to
the designation of another individual in accordance with the requirements for
spousal consent under Section 6.3.3. A designation of a Joint Annuitant may be
revoked or changed at any time during the applicable election period described
in Section 6.3.3 but shall become irrevocable thereafter. If the Joint Annuitant
dies on or after the Annuity Starting Date the Participant shall continue to
receive the reduced monthly annuity.
6.5        FMC Participants in Pay Status


Notwithstanding any provision in the Plan to the contrary, each FMC Participant
who had elected to receive and/or was receiving their normal retirement benefit,
early retirement benefit, deferred retirement benefit or termination benefit
under the FMC Plan prior to the Effective Date shall on and after the Effective
Date continue to receive such benefits in the same form, and in the same amount
as such FMC Participant and/or, as applicable, FMC Joint Annuitant, was
receiving or would have received under the FMC Plan prior to the Effective Date
as if such benefits were paid by the FMC Plan. In addition, each FMC Beneficiary
who was receiving benefits under the FMC Plan on behalf of an FMC Participant
prior to the Effective Date shall continue to receive such benefits from this
Plan after the Effective Date in the same form and in the same amount as if such
benefits were paid by the FMC Plan.


--------------------------------------------------------------------------------




6.6        Election of Retroactive Annuity Starting Date
Effective January 1, 2004, a Participant may elect a “Retroactive Annuity
Starting Date” (as defined in Treas. Reg. 1.417(e)-1(b)(3)(iv)(B)), that occurs
on or before the date the notice information described in Section 6.3 is
provided to the Participant, provided the following conditions are satisfied:
(a)
The Participant’s spouse (including an alternate payee who is treated as the
spouse under a qualified domestic relations order), determined as if the date
distributions commence were the Participant’s Annuity Starting Date (as defined
in Section 417(f)(2) of the Code), consents to the Participant’s election of a
Retroactive Annuity Starting Date. The spousal consent requirement of this
Section 6.6(a) is satisfied if such consent satisfies the conditions of Section
6.3.3 above.



(b)
If the date distribution commences is more than 12 months from the Retroactive
Annuity Starting Date, the distribution provided based on the Retroactive
Annuity Starting Date shall satisfy Section 415 of the Code as though the date
distribution commences is substituted for the annuity starting date for all
purposes, including for purposes of determining the applicable interest rate and
applicable mortality table (as defined in Article I).



(c)
If the distribution is payable as a lump sum, the distribution amount shall not
be less than the present value of the Participant’s accrued benefit, determined
(i) using the applicable mortality table and applicable interest rate as of the
distribution date or (ii) using the applicable mortality table and applicable
interest rate as of the Participant’s Retroactive Annuity Starting Date. For
purposes of this paragraph (c) applicable mortality table and applicable
interest rate are defined in Article I.



If a Participant elects a Retroactive Annuity Starting Date the following
provisions shall apply:
(d)
future periodic payments shall be the same as the future periodic payments, if
any, that would have been paid with respect to the Participant had payments
actually commenced on the Retroactive Annuity Starting Date;


--------------------------------------------------------------------------------






(e)
the Participant shall receive a make-up payment to reflect any missed payment or
payments for the period from the Retroactive Annuity Starting Date to the date
of actual make-up payment (with appropriate adjustment for interest from the
date the missed payment or payments would have been made to the date of the
actual make-up payment);



(f)
the benefit determined as of the Retroactive Annuity Starting Date shall satisfy
Section 417(e)(3) of the Code, if applicable, and Section 415 with the
applicable interest rate and applicable mortality table (as defined in Article
I) determined as of that date; and the Retroactive Annuity Starting Date shall
not precede the date the Participant could have otherwise started receiving
benefits under the Plan.



ARTICLE VII


Survivor’s Benefits


7.1        Preretirement Survivor’s Benefit


7.1.1        Eligibility:    If a Participant who continues to be employed by
the Company at any time on or after attaining age 55 and 10 Years of Credited
Service dies (whether or not so employed on the date of death) before the
Annuity Starting Date, then such Participant’s surviving Joint Annuitant (if
any) shall be entitled to receive a survivor’s benefit for life, determined
under Section 7.2. Payment of such benefit shall commence as of the first day of
the month coincident with or next following the date of the Participant’s death.


7.1.2        Amount of Preretirement Survivor’s Benefit: The preretirement
survivor’s benefit under this Section 7.1 shall be computed as follows:


(a)
If the Participant’s Period of Service has not terminated before the
Participant’s death, the survivor’s benefit shall be equal to the benefit which
would have been paid to the Participant’s Joint Annuitant if the Participant’s
Period of Service had terminated on the date of death, benefits in the form of a
50% Joint and Survivor’s Annuity commenced as of the first day of the next
following month, and the Participant died on such day.


--------------------------------------------------------------------------------






(b)
If the Participant’s Period of Service has terminated before the Participant’s
death but the Participant has deferred the commencement of the Early Retirement
Benefit, the survivor’s benefit shall be equal to the benefit which the
Participant’s Joint Annuitant would have been paid if the Participant had
elected a 50% Joint and Survivor’s benefit commencing as of the first day of the
month next following the date of the Participant’s death.



(c)
The survivor’s benefit payable pursuant to this Section 7.1.2 shall exclude any
retirement benefit based upon Employee Contributions and Interest (which will be
refunded upon the Participant’s death, to the extent provided in Article V).



7.1.3        Designation of Joint Annuitant Other Than Spouse: A participant may
elect at any time during the Election Period (as defined in Section 7.1.5) to
waive the Preretirement Survivor Annuity and to revoke any such election at any
time during the Election Period. Any election by a Participant to waive the
Preretirement Survivor Annuity shall not take effect unless the Participant’s
spouse consents in writing to such election, such consent acknowledges the
effect of such an election and the consent is witnessed by a representative of
the Plan or a notary public, unless the Participant establishes to the
satisfaction of the Committee that such consent may not be obtained because
there is no spouse, the spouse cannot be located or because of such other
circumstances as the Secretary of the Treasury may by regulations prescribe. The
consent by a spouse shall be irrevocable and shall be effective only with
respect to that spouse.


7.1.4        Explanation of Preretirement Survivor’s Benefit: The Committee
shall provide each Participant with a written explanation with respect to the
Preretirement Survivor Annuity as soon as administratively feasible after the
Participant attains age 55. The explanation shall include:


(a)
the terms and conditions of the Preretirement Survivor Annuity,



(b)
the Participant’s right to make, and the effect of, an election to waive the
Preretirement Survivor Annuity,



(c)
the rights of the Participant’s spouse in connection therewith, and



(d)
the right to make, and the effect of, the revocation of an election to waive the
Preretirement Survivor Annuity.


--------------------------------------------------------------------------------






7.1.5        Election Period: For purposes of this Section 7.1.5, the term
“Election Period” means the period that begins on the Participant’s 55th
birthday and ends on the date of the Participant’s death.


7.2        Surviving Spouse’s Benefit


If a Participant who has 5 or more Years of Vesting Service but does not meet
the requirements for the preretirement survivor’s benefit under Section 7.1 dies
before the Annuity Starting Date, then such Participant’s surviving spouse (if
any) shall be entitled to receive a survivor’s benefit for life. The amount of
such survivor’s benefit shall be determined pursuant to Section 4.2 based upon
the Participant’s age and Years of Credited Service on the date of the
Participant’s death and paid in the form of a 50% Joint and Survivor’s Annuity
as if the Participant had died on the date such benefits commenced. The
survivor’s benefit payable pursuant to this Section 7.2 shall exclude any
retirement benefit based upon Employee Contributions and Interest (which will be
refunded upon the Participant’s death to the extent provided in Article V).
Payment of the survivor’s benefit shall commence on the first day of the month
coincident with or next following the later of the Participant’s 55th birthday
or his death, unless the Participant’s spouse elects to commence payment of
benefits as of the first day of any subsequent month, but not later than the
Participant’s Normal Retirement Date.
7.3        Certain Former Employees


FMC Participants who have 10 Years of Vesting Service but who have not been
credited with an Hour of Service on or after August 23, 1984 and are not
receiving benefits on that date shall be entitled to elect survivor’s benefits
only as follows:
(a)
If the FMC Participant was credited with an Hour of Service under the FMC Plan,
the FMCTI Plan or a predecessor plan on or after September 2, 1974, but is not
otherwise credited with an Hour of Service in a Plan Year beginning on or after
January 1, 1976, under the FMC Plan, the FMCTI Plan or this Plan, the
Participant shall be afforded an opportunity to elect payment of benefits in the
form of a 50% Joint and Survivor’s Annuity.



(b)
If the Participant is credited with an Hour of Service under this Plan, the
FMCTI Plan or the FMC Plan or a predecessor plan in a Plan Year beginning after
December 31, 1975, the Participant shall be afforded the opportunity to elect a
Surviving Spouse’s Benefit under Section 7.2.


--------------------------------------------------------------------------------






ARTICLE VIII


Fiduciaries


8.1        Named Fiduciaries


8.1.1        The Company is the Plan sponsor and a “named fiduciary” with
respect to control over and management of the Plan’s assets only to the extent
that it (a) shall appoint the members of the Committee which administers the
Plan at the Administrator’s direction; (b) shall delegate its authorities and
duties as “plan administrator,” as defined under ERISA, to the Committee; and
(c) shall continually monitor the performance of the Committee.


8.1.2        The Company, as Administrator, and the Committee, which administers
the Plan at the Administrator’s direction, are “named fiduciaries” of the Plan,
as that term is defined in ERISA Section 402(a)(2), with authority to control
and manage the operation and administration of the Plan. The Administrator is
also the “administrator” and “plan administrator” of the Plan, as those terms
are defined in ERISA Section 3(16)(A) and Code Section 414(g), respectively.


8.1.3        The Trustee is a “named fiduciary” of the Plan, as that term is
defined in ERISA Section 402(a)(2), with authority to manage and control all
Trust assets, except to the extent that authority is delegated to an Investment
Manager or to the extent the Administrator or the Committee directs the
allocation of Trust assets among general investment categories.


8.1.4        The Company, the Administrator, and the Trustee are the only named
fiduciaries of the Plan.


8.2        Employment of Advisers


A named fiduciary, and any fiduciary appointed by a named fiduciary, may employ
one or more persons to render advice regarding any of the named fiduciary’s or
fiduciary’s responsibilities under the Plan.
8.3        Multiple Fiduciary Capacities


Any named fiduciary and any other fiduciary may serve in more than one fiduciary
capacity with respect to the Plan.


--------------------------------------------------------------------------------




8.4        Payment of Expenses


All Plan expenses, including expenses of the Administrator, the Committee, the
Trustee, any Investment Manager and any insurance company, will be paid by the
Trust Fund, unless a Participating Employer elects to pay some or all of those
expenses.
8.5        Indemnification


To the extent not prohibited by state or federal law, each Participating
Employer agrees to, and will indemnify and save harmless the Administrator, any
past, present, additional or replacement member of the Committee, and any other
employee, officer or director of that Participating Employer, from all claims
for liability, loss, damage (including payment of expenses to defend against any
such claim) fees, fines, taxes, interest, penalties and expenses which result
from any exercise or failure to exercise any responsibilities with respect to
the Plan, other than willful misconduct or willful failure to act.
ARTICLE IX


Plan Administration


9.1        Powers, Duties and Responsibilities of the Administrator and the
Committee


9.1.1        The Administrator and the Committee have full discretion and power
to construe the Plan and to determine all questions of fact or interpretation
that may arise under it. Interpretation of the Plan or determination of
questions of fact regarding the Plan by the Administrator or the Committee will
be conclusively binding on all persons interested in the Plan.


9.1.2        The Administrator and the Committee have the power to promulgate
such rules and procedures, to maintain or cause to be maintained such records,
and to issue such forms as they deem necessary or proper to administer the Plan.


9.1.3        Subject to the terms of the Plan, the Administrator and/or the
Committee will determine the time and manner in which all elections authorized
by the Plan must be made or revoked.


9.1.4        The Administrator and the Committee have all the rights, powers,
duties and obligations granted or imposed upon them elsewhere in the Plan.


9.1.5        The Administrator and the Committee have the power to do all other
acts in the judgment of the Administrator or Committee necessary or desirable
for the proper and advantageous administration of the Plan.


--------------------------------------------------------------------------------






9.1.6        The Administrator and the Committee will exercise all
responsibilities in a uniform and nondiscriminatory manner.


9.2        Delegation of Administration Responsibilities


The Administrator and the Committee may designate by written instrument one or
more actuaries, accountants or consultants as fiduciaries to carry out, where
appropriate, their administrative responsibilities, including their fiduciary
duties. The Committee may from time to time allocate or delegate to any
subcommittee, member of the Committee and others, not necessarily employees of
the Company, any of its duties relative to compliance with ERISA, administration
of the Plan and other related matters, including those involving the exercise of
discretion. The Company’s duties and responsibilities under the Plan shall be
carried out by its directors, officers and employees, acting on behalf of and in
the name of the Company in their capacities as directors, officers and
employees, and not as individual fiduciaries. No director, officer nor employee
of the Company shall be a fiduciary with respect to the Plan unless he or she is
specifically so designated and expressly accepts such designation.
9.3        Committee Members


The Committee shall consist of not less than three people, who need not be
directors, and shall be appointed by the Board of Directors of the Company. Any
Committee member may resign and the Board of Directors may remove any Committee
member, with or without cause, at any time. A majority of the members of the
Committee shall constitute a quorum for the transaction of business and the act
of a majority of the Committee members at a meeting at which a quorum is present
shall be the act of the Committee. The Committee can act by written consent
signed by all of its members. Any members of the Committee who are Employees
shall not receive compensation for their services for the Committee. No
Committee member shall be entitled to act on or decide any matter relating
solely to his or her status as a Participant.


--------------------------------------------------------------------------------




ARTICLE X


Funding of the Plan


10.1        Appointment of Trustee


The Committee or its authorized delegatee will appoint the Trustee and either
may remove it. The Trustee accepts its appointment by executing the Trust
Agreement. A Trustee will be subject to direction by the Committee or its
authorized delegatee or, to the extent specified by the Company, by an
Investment Manager, and will have the degree of discretion to manage and control
Plan assets specified in the Trust Agreement. Neither the Company nor any other
Plan fiduciary will be liable for any act or omission to act of a Trustee, as to
duties delegated to the Trustee.
10.2        Actuarial Cost Method


The Committee or its authorized delegatee shall determine the actuarial cost
method to be used in determining costs and liabilities under the Plan pursuant
to Section 301 et seq., of ERISA, and Section 412 of the Code. The Committee or
its authorized delegatee shall review such actuarial cost method from time to
time, and if it determines from review that such method is no longer
appropriate, then it shall petition the Secretary of the Treasury for approval
of a change of actuarial cost method.
10.3        Cost of the Plan


Annually the Committee or its authorized delegatee shall determine the normal
cost of the Plan for the Plan Year and the amount (if any) of the unfunded past
service cost on the basis of the actuarial cost method established for the Plan
using actuarial assumptions which, in the aggregate, are reasonable. The
Committee or its authorized delegatee shall also determine the contributions
required to be made for each Plan Year by the Participating Employers in order
to satisfy the minimum funding standard (or alternative minimum funding
standard) for such Plan Year determined pursuant to Sections 302 through 305 of
ERISA and Section 412 of the Code.


--------------------------------------------------------------------------------




10.4        Funding Policy


The Participating Employers shall cause contributions to be made to the Plan for
each Plan Year in the amount necessary to satisfy the minimum funding standard
(or alternative minimum funding standard) for such Plan Year; provided, however,
that this obligation shall cease when the Plan is terminated. In the case of a
partial termination of the Plan, this obligation shall cease with respect to
those Participants, Joint Annuitants and Beneficiaries who are affected by such
partial termination. Each contribution is conditioned upon its deductibility
under Section 404 of the Code and shall be returned to the Participating
Employers within one year after the disallowance of the deduction (to the extent
disallowed). Upon the Company’s written request, a contribution that was made by
a mistake of fact shall be returned to the Participating Employer within one
year after the payment of the contribution.
10.5        Cash Needs of the Plan


The Committee or its authorized delegatee from time to time shall estimate the
benefits and administrative expenses to be paid out of the Plan during the
period for which the estimate is made and shall also estimate the contributions
to be made to the Plan during such period by the Participating Employers. The
Committee or its authorized delegatee shall inform the Trustees of the estimated
cash needs of and contributions to the Plan during the period for which such
estimates are made. Such estimates shall be made on an annual, quarterly,
monthly or other basis, as the Committee shall determine.
10.6        Public Accountant


The Committee or its authorized delegatee shall engage an independent qualified
public accountant to conduct such examinations and to render such opinions as
may be required by Section 103(a)(3) of ERISA. The Committee or its authorized
delegatee in its discretion may remove and discharge the person so engaged, but
in such case it shall engage a successor independent qualified public accountant
to perform such examinations and to render such opinions.
10.7        Enrolled Actuary


The Committee or its authorized delegatee shall engage an enrolled actuary to
prepare the actuarial statement described in Section 103(d) of ERISA and to
render the opinion described in Section 103(a)(4) of ERISA. The Committee or its
authorized delegatee in its discretion may remove and discharge the person so
engaged, but in such event it shall engage a successor enrolled actuary to
perform such examination and render such opinion.


--------------------------------------------------------------------------------




10.8        Basis of Payments to the Plan


All contributions to the Plan shall be made by the Participating Employers, and
no contributions shall be required of or permitted by Participants. From time to
time the Participating Employers shall make such contributions to the Plan as
the Company determines to be necessary or desirable in order to fund the
benefits provided by the Plan, and any expenses thereof which are paid out of
the Trust Fund and in order to carry out the obligations of the Participating
Employers set forth in Section 10.3. All contributions to the Plan shall be held
by the Trustee in accordance with the Trust Agreement.
10.9        Basis of Payments from the Plan


All benefits payable under the Plan shall be paid by the Trustee out of the
Trust Fund pursuant to the directions of the Administrator or the Committee and
the terms of the Trust Agreement. The Trustee shall pay all proper expenses of
the Plan and the Trust Fund out of the Trust Fund, except to the extent paid by
the Participating Employers.
10.10
Funding Based Benefit Restrictions: Limitations Applicable If the Plan's
Adjusted Funding Target Attainment Percentage Is Less Than 80 Percent or If the
Company, as Plan Sponsor, Is In Bankruptcy



(a)
Limitations Applicable If the Plan's Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent, But Not Less Than 60 Percent.
Notwithstanding any other provisions of the Plan, if the Plan's adjusted funding
target attainment percentage for a Plan Year is less than 80 percent (or would
be less than 80 percent to the extent described in Section 10.10(a)(ii) below)
but is not less than 60 percent, then the limitations set forth in this Section
10.10(a) apply.



(i)
50 Percent Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments. A Participant or Beneficiary is not
permitted to elect, and the Plan shall not pay, a single sum payment or other
optional form of benefit that includes a prohibited payment with an annuity
starting date on or after the applicable Code Section 436 measurement date, and
the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a prohibited payment, unless the present value of the portion of the benefit
that is being paid in a prohibited payment does not exceed the lesser of:


--------------------------------------------------------------------------------






(1)
50 percent of the present value of the benefit payable in the optional form of
benefit that includes the prohibited payment; or

 
(2)
100 percent of the PBGC maximum benefit guarantee amount (as defined in Section
1.436-1(d)(3)(iii)(C) of the Treasury Regulations).



The limitation set forth in this Section 10.10(a)(i) does not apply to any
payment of a benefit which under Section 411(a)(11) of the Code may be
immediately distributed without the consent of the Participant. If an optional
form of benefit that is otherwise available under the terms of the Plan is not
available to a Participant or Beneficiary as of the annuity starting date
because of the application of the requirements of this Section 10.10(a)(i), the
Participant or Beneficiary is permitted to elect to bifurcate the benefit into
unrestricted and restricted portions (as described in Section
1.436-1(d)(3)(iii)(D) of the Treasury Regulations). The Participant or
Beneficiary may also elect any other optional form of benefit otherwise
available under the Plan at that annuity starting date that would satisfy the 50
percent/PBGC maximum benefit guarantee amount limitation described in this
Section 10.10(a)(i), or may elect to defer the benefit in accordance with any
general right to defer commencement of benefits under the Plan.
(ii)
Plan Amendments Increasing Liability for Benefits. No amendment to the Plan that
has the effect of increasing liabilities of the Plan by reason of increases in
benefits, establishment of new benefits, changing the rate of benefit accrual,
or changing the rate at which benefits become nonforfeitable shall take effect
in a Plan Year if the adjusted funding target attainment percentage for the Plan
Year is:



(1)
Less than 80 percent; or

 
(2)
80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
adjusted funding target attainment percentage.



The limitation set forth in this Section 10.10(a)(ii) does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.


--------------------------------------------------------------------------------




(b)
Limitations Applicable If the Plan's Adjusted Funding Target Attainment
Percentage Is Less Than 60 Percent. Notwithstanding any other provisions of the
Plan, if the Plan's adjusted funding target attainment percentage for a Plan
Year is less than 60 percent (or would be less than 60 percent to the extent
described in Section 10.10(b)(ii) below), then the limitations in this Section
10.10(b) apply.



(i)
Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Participant or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single sum payment or other optional form of
benefit that includes a prohibited payment with an annuity starting date on or
after the applicable Code Section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment.
The limitation set forth in this Section 10.10(b)(i) does not apply to any
payment of a benefit which under Section 411(a)(11) of the Code may be
immediately distributed without the consent of the Participant.



(ii)
Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:



(1)
Less than 60 percent; or



(2)
60 percent or more, but would be less than 60 percent if the adjusted funding
target attainment percentage were redetermined applying an actuarial assumption
that the likelihood of occurrence of the unpredictable contingent event during
the Plan Year is 100 percent.

 
(iii)
Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of the
applicable Code Section 436 measurement date. In addition, if the Plan is
required to cease benefit accruals under this Section 10.10(b)(iii), then the
Plan is not permitted to be amended in a manner that would increase the
liabilities of the Plan by reason of an increase in benefits or establishment of
new benefits.


--------------------------------------------------------------------------------






(c)
Limitations Applicable If the Company, as Plan Sponsor, Is In Bankruptcy.
Notwithstanding any other provisions of the Plan, a Participant or Beneficiary
is not permitted to elect, and the Plan shall not pay, a single sum payment or
other optional form of benefit that includes a prohibited payment with an
annuity starting date that occurs during any period in which the Company, as
Plan sponsor, is a debtor in a case under title 11, United States Code, or
similar Federal or State law, except for payments made within a Plan Year with
an annuity starting date that occurs on or after the date on which the Plan's
enrolled actuary certifies that the Plan's adjusted funding target attainment
percentage for that Plan Year is not less than 100 percent. In addition, during
such period in which the Company, as Plan sponsor, is a debtor, the Plan shall
not make any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits or any other payment or transfer that is a prohibited
payment, except for payments that occur on a date within a Plan Year that is on
or after the date on which the Plan's enrolled actuary certifies that the Plan's
adjusted funding target attainment percentage for that Plan Year is not less
than 100 percent. The limitation set forth in this Section 10.10(c) does not
apply to any payment of a benefit which under Section 411(a)(11) of the Code may
be immediately distributed without the consent of the Participant.



(d)
Provisions Applicable After Limitations Cease to Apply.



(i)
Resumption of Prohibited Payments. If a limitation on prohibited payments under
Section 10.10(a)(i), Section 10.10(b)(i), or Section 10.10(c) applied to the
Plan as of a Code Section 436 measurement date, but that limit no longer applies
to the Plan as of a later Code Section 436 measurement date, then that
limitation does not apply to benefits with annuity starting dates that are on or
after that later Code Section 436 measurement date.



(ii)
Resumption of Benefit Accruals. If a limitation on benefit accruals under
Section 10.10(b)(iii) applied to the Plan as of a Code Section 436 measurement
date, but that limitation no longer applies to the Plan as of a later Code
Section 436 measurement date, then benefit accruals shall resume prospectively
and that limitation does not apply to benefit accruals that are based on service
on or after that later Code Section 436 measurement date, except as otherwise
provided under the Plan. The Plan shall comply with the rules relating to
partial years of participation and the prohibition on double proration under
Department of Labor regulation 29 CFR § 2530.204-2(c) and (d).


--------------------------------------------------------------------------------






(iii)
Shutdown and Other Unpredictable Contingent Event Benefits. If an unpredictable
contingent event benefit with respect to an unpredictable contingent event that
occurs during the Plan Year is not permitted to be paid after the occurrence of
the event because of the limitation of Section 10.10(b)(ii), but is permitted to
be paid later in the same Plan Year (as a result of additional contributions or
pursuant to the enrolled actuary's certification of the adjusted funding target
attainment percentage for the Plan Year that meets the requirements of Section
1.436-1(g)(5)(ii)(B) of the Treasury Regulations), then that unpredictable
contingent event benefit shall be paid, retroactive to the period that benefit
would have been payable under the terms of the Plan (determined without regard
to Section 10.10(b)(ii)). If the unpredictable contingent event benefit does not
become payable during the Plan Year in accordance with the preceding sentence,
then the Plan is treated as if it does not provide for that benefit.

 
(iv)
Treatment of Plan Amendments That Do Not Take Effect. If a Plan amendment does
not take effect as of the effective date of the amendment because of the
limitation of Section 10.10(a)(ii) or Section 10.10(b)(iii), but is permitted to
take effect later in the same Plan Year (as a result of additional contributions
or pursuant to the enrolled actuary's certification of the adjusted funding
target attainment percentage for the Plan Year that meets the requirements of
Section 1.436-1(g)(5)(ii)(C) of the Treasury Regulations), then the Plan
amendment must automatically take effect as of the first day of the Plan Year
(or, if later, the original effective date of the amendment). If the Plan
amendment cannot take effect during the same Plan Year, then it shall be treated
as if it were never adopted, unless the Plan amendment provides otherwise.



(e)
Notice Requirement. See Section 101(j) of ERISA for rules requiring the plan
administrator of a single company defined benefit pension plan to provide a
written notice to participants and beneficiaries within 30 days after certain
specified dates if the plan has become subject to a limitation described in
Section 10.10(a)(i), Section 10.10(b), or 10.10(c).


--------------------------------------------------------------------------------






(f)
Methods to Avoid or Terminate Benefit Limitations. See Code Sections 436(b)(2),
(c)(2), (e)(2), and (f) and Section 1.436-1(f) of the Treasury Regulations for
rules relating to Company contributions and other methods to avoid or terminate
the application of the limitations set forth in Sections 10.10(a) through
10.10(c) for a Plan Year. In general, the methods the Company, as Plan sponsor,
may use to avoid or terminate one or more of the benefit limitations under
10.10(a) through 10.10(c) for a Plan Year include Company contributions and
elections to increase the amount of Plan assets which are taken into account in
determining the adjusted funding target attainment percentage, making a Company
contribution that is specifically designated as a current year contribution that
is made to avoid or terminate application of certain of the benefit limitations,
or providing security to the Plan.



(g)
Special Rules.



(i)
Rules of Operation for Periods Prior to and After Certification of Plan's
Adjusted Funding Target Attainment Percentage.



(1)
In General. Code Section 436(h) and Section 1.436-1(h) of the Treasury
Regulations set forth a series of presumptions that apply (1) before the Plan 's
enrolled actuary issues a certification of the Plan's adjusted funding target
attainment percentage for the Plan Year and (2) if the Plan's enrolled actuary
does not issue a certification of the Plan's adjusted funding target attainment
percentage for the Plan Year before the first day of the 10th month of the Plan
Year (or if the Plan's enrolled actuary issues a range certification for the
Plan Year pursuant to Section 1.436-1(h)(4)(ii) of the Treasury Regulations but
does not issue a certification of the specific adjusted funding target
attainment percentage for the Plan by the last day of the Plan Year). For any
period during which a presumption under Code Section 436(h) and Section
1.436-1(h) of the Treasury Regulations applies to the Plan, the limitations
under Sections 10.10(a) through 10.10(c) are applied to the Plan as if the
adjusted funding target attainment percentage for the Plan Year were the
presumed adjusted funding target attainment percentage determined under the
rules of Code Section 436(h) and, Section 1.436-1(h)(1), (2), or (3) of the
Treasury Regulations. These presumptions are set forth in Section 10.10(g)(i)(B)
though 10.10(g)(i)(D).


--------------------------------------------------------------------------------






(2)
Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under Section 10.10(a), 10.10(b), or 10.10(c) applied to the Plan on
the last day of the preceding Plan Year, then, commencing on the first day of
the current Plan Year and continuing until the Plan 's enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date Section 10.10(g)(i)(C) or
Section 10.10(g)(i)(D) applies to the Plan:



(A)
The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the adjusted funding target attainment percentage in
effect on the last day of the preceding Plan Year; and

 
(B)
The first day of the current Plan Year is a Code Section 436 measurement date.



(3)
Presumption of Underfunding Beginning First Day of 4th Month. If the Plan 's
enrolled actuary has not issued a certification of the adjusted funding target
attainment percentage for the Plan Year before the first day of the 4th month of
the Plan Year and the Plan’s adjusted funding target attainment percentage for
the preceding Plan Year was either at least 60 percent but less than 70 percent
or at least 80 percent but less than 90 percent, or is described in Section
1.436-1(h)(2)(ii) of the Treasury Regulations, then, commencing on the first day
of the 4th month of the current Plan Year and continuing until the Plan 's
enrolled actuary issues a certification of the adjusted funding target
attainment percentage for the Plan for the current Plan Year, or, if earlier,
the date Section 10.10(g)(i)(D) applies to the Plan:



(A)
The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the Plan 's adjusted funding target attainment
percentage for the preceding Plan Year reduced by 10 percentage points; and



(B)
The first day of the 4th month of the current Plan Year is a Code Section 436
measurement date.


--------------------------------------------------------------------------------






(4)
Presumption of Underfunding On and After First Day of 10th Month. If the Plan 's
enrolled actuary has not issued a certification of the adjusted funding target
attainment percentage for the Plan Year before the first day of the 10th month
of the Plan Year (or if the Plan's enrolled actuary has issued a range
certification for the Plan Year pursuant to Section 1.436-1(h)(4)(ii) of the
Treasury Regulations but has not issued a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year), then, commencing on the first day of the 10th month of the current Plan
Year and continuing through the end of the Plan Year:



(A)
The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be less than 60 percent; and



(B)
The first day of the 10th month of the current Plan Year is a Code Section 436
measurement date.



(ii)
New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules.

 
(1)
First 5 Plan Years. The limitations in Section 10.10(a)(ii), Section
10.10(b)(ii), and Section 10.10(b)(iii) do not apply to a new plan for the first
5 plan years of the plan, determined under the rules of Code Section 436(i) and
Section 1.436-1(a)(3)(i) of the Treasury Regulations.



(2)
Plan Termination. The limitations on prohibited payments in Section 10.10(a)(i),
Section 10.10(b)(i), and Section 10.10(c) do not apply to prohibited payments
that are made to carry out the termination of the Plan in accordance with
applicable law. Any other limitations under this section of the Plan do not
cease to apply as a result of termination of the Plan.


--------------------------------------------------------------------------------






(3)
Exception to Limitations on Prohibited Payments Under Certain Frozen Plans. The
limitations on prohibited payments set forth in Sections 10.10(a)(i),
10.10(b)(i), and 10.10(c) do not apply for a Plan Year if the terms of the Plan
, as in effect for the period beginning on September 1, 2005, and continuing
through the end of the Plan Year, provide for no benefit accruals with respect
to any Participants. This Section 10.10(g)(ii)(C) shall cease to apply as of the
date any benefits accrue under the Plan or the date on which a Plan amendment
that increases benefits takes effect.



(4)
Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under Section 10.10(g)(i) apply to the Plan and the Plan 's
enrolled actuary has not yet issued a certification of the Plan's adjusted
funding target attainment percentage for the Plan Year, the limitations under
Section 10.10(a)(ii) and Section 10.10(b)(ii) shall be based on the inclusive
presumed adjusted funding target attainment percentage for the Plan, calculated
in accordance with the rules of Section 1.436-1(g)(2)(iii) of the Treasury
Regulations.



(iii)
Special Rules Under PRA 2010.



(1)
Payments Under Social Security Leveling Options. For purposes of determining
whether the limitations under Section 10.10(a)(i) or 10.10(b)(i) apply to
payments under a social security leveling option, within the meaning of Code
Section 436(j)(3)(C)(i), the adjusted funding target attainment percentage for a
Plan Year shall be determined in accordance with the “Special Rule for Certain
Years” under Code Section 436(j)(3) and any Treasury Regulations or other
published guidance thereunder issued by the Internal Revenue Service.


--------------------------------------------------------------------------------






(2)
Limitation on Benefit Accruals. For purposes of determining whether the accrual
limitation under Section 10.10(b)(iii) applies to the Plan, the adjusted funding
target attainment percentage for a Plan Year shall be determined in accordance
with the “Special Rule for Certain Years” under Code Section 436(j)(3) (except
as provided under section 203(b) of the Preservation of Access to Care for
Medicare Beneficiaries and Pension Relief Act of 2010, if applicable).



(iv)
Interpretation of Provisions. The limitations imposed by this section of the
Plan shall be interpreted and administered in accordance with Code Section 436
and Section 1.436-1 of the Treasury Regulations.



(h)
Definitions. The definitions in the following Treasury Regulations apply for
purposes of Sections 10.10(a) through 10.10(g): Section 1.436-1(j)(1) defining
adjusted funding target attainment percentage; Section 1.436-1(j)(2) defining
annuity starting date; Section 1.436-1(j)(6) defining prohibited payment;
Section 1.436-1(j)(8) defining Code Section 436 measurement date; and Section
1.436-1(j)(9) defining an unpredictable contingent event and an unpredictable
contingent event benefit.



(i)
Effective Date. The rules in Sections 10.10(a) through 10.10(i) are effective
for Plan Years beginning after December 31, 2007.



ARTICLE XI


Plan Amendment or Termination


11.1        Plan Amendment or Termination


The Company may amend, modify or terminate the Plan at any time by resolution of
the Board or by resolution of or other action recorded in the minutes of the
Administrator or the Committee. Execution and delivery by the Chairman of the
Board, the President, any Vice President of the Company or the Committee of an
amendment to the Plan is conclusive evidence of the amendment, modification or
termination.
11.2        Limitations on Plan Amendment


No Plan amendment can:
(a)
authorize any part of the Trust Fund to be used for, or diverted to, purposes
other than the exclusive benefit of Participants or their Joint Annuitants and
Beneficiaries;


--------------------------------------------------------------------------------






(b)
decrease the accrued benefits of any Participant or his or her Joint Annuitant
or Beneficiary under the Plan; or



(c)
except to the extent permitted by law, eliminate or reduce an early retirement
benefit or retirement-type subsidy (as defined in Code Section 411) or an
optional form of benefit with respect to service prior to the date the amendment
is adopted or effective, whichever is later.



11.3        Effect of Plan Termination


Upon termination of the Plan, each Participant’s rights to benefits accrued
hereunder shall be vested and nonforfeitable, and the Trust shall continue until
the Trust Fund has been distributed as provided in Section 11.4. Any other
provision hereof notwithstanding, the Participating Employers shall have no
obligation to continue making contributions to the Plan after termination of the
Plan. Except as otherwise provided in ERISA, neither the Participating Employers
nor any other person shall have any liability or obligation to provide benefits
hereunder after such termination in excess of the value of the Trust Fund. Upon
such termination, Participants, Joint Annuitants, and Beneficiaries shall obtain
benefits solely from the Trust Fund. Upon partial termination of the Plan, this
Section 11.3 shall apply only with respect to such Participants, Joint
Annuitants and Beneficiaries as are affected by such partial termination.


--------------------------------------------------------------------------------




11.4        Allocation of Trust Fund on Termination


On termination of the Plan, the Trust Fund shall be allocated by the
Administrator on an actuarial basis among Participants, Joint Annuitants and
Beneficiaries in the manner prescribed by Section 4044 of ERISA. Any residual
assets of the Trust Fund remaining after such allocation shall be distributed to
the Company if (a) all liabilities of the Plan to Participants, Joint Annuitants
and Beneficiaries have been satisfied and (b) such a distribution does not
contravene any provision of law. The foregoing notwithstanding, if any remaining
assets of the Plan are attributable to Employee Contributions, such assets shall
be equitably distributed to the FMC Participants who made such contributions (or
to their Beneficiaries) in accordance with their rate of contribution. The
benefit of any highly compensated employee or former employee (determined in
accordance with section 414(g) of the Code and regulations thereunder) shall be
limited to a benefit that is nondiscriminatory under section 401(a)(4) of the
Code. In the event of a partial termination of the Plan, the Administrator shall
arrange for the division of the Trust Fund, on a nondiscriminatory basis to the
extent required by section 401 of the Code, into the portion attributable to
those Participants, Joint Annuitants and Beneficiaries who are not affected by
such partial termination and the portion attributable to such persons who are so
affected. The portion of the Trust Fund attributable to persons who are so
affected shall be allocated in the manner prescribed by section 4044 of ERISA.


ARTICLE XII


Miscellaneous Provisions


12.1        Subsequent Changes


All benefits to which any Participant, Joint Annuitant, or Beneficiary may be
entitled hereunder shall be determined under the Plan in effect when the
Participant ceases to be an Eligible Employee (or under the FMC Plan, as of the
date each FMC Participant who is not an Employee ceased being an eligible
employee under the FMC Plan) and shall not be affected by any subsequent change
in the provisions of the Plan, unless the Participant again becomes an Eligible
Employee.


--------------------------------------------------------------------------------




12.2        Plan Mergers


The Plan shall not be merged or consolidated with any other plan, and no assets
or liabilities of the Plan shall be transferred to any other plan, unless each
Participant would receive a benefit immediately after such merger, consolidation
or transfer (if the Plan then terminated) which is equal to or greater than the
benefit such Participant would have been entitled to receive immediately before
such merger, consolidation or transfer (if the Plan had then been terminated). A
list of plans which were merged into the FMC Plan since May 27, 1994 and whose
assets were transferred to the FMCTI Plan in connection with the FTI Spinoff and
whose assets were transferred to this Plan in connection with the FMCTI Spinoff
is attached hereto and made a part hereof as Exhibit C.
12.3        No Assignment of Property Rights


The interest or property rights of any person in the Plan, in the Trust Fund or
in any payment to be made under the Plan shall not be assignable nor be subject
to alienation or option, either by voluntary or involuntary assignment or by
operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any act in violation of this Section
12.3 shall be void. This provision shall not apply to a “qualified domestic
relations order” defined in Code Section 414(p). The Company shall establish a
written procedure to determine the qualified status of domestic relations orders
and to administer distributions under such qualified orders.


--------------------------------------------------------------------------------




In addition, the prohibition of this Section 12.3 will not apply to any offset
of a Participant’s benefit under the Plan against an amount the Participant is
ordered or required to pay to the Plan under a judgment, order, decree or
settlement agreement that meets the requirements as set forth in this Section
12.3. The Participant must be ordered or required to pay the Plan under a
judgment of conviction for a crime involving the Plan, under a civil judgment
(including a consent order or decree) entered by a court in an action brought in
connection with a violation (or alleged violation) of part 4 of subtitle B of
title I of ERISA, or pursuant to a settlement agreement between the Secretary of
Labor and the Participant in connection with a violation (or alleged violation)
of that part 4. This judgment, order, decree or settlement agreement must
expressly provide for the offset of all or part of the amount that must be paid
to the Plan against the Participant’s benefit under the Plan. In addition, if a
Participant is entitled to receive a 50% Joint and Survivor Annuity under
Section 6.1 of the Plan or a Survivor’s Benefit under Article VII of the Plan,
and the Participant is married at the time at which the offset is to be made,
the Participant’s spouse must consent to the offset in accordance with the
spousal consent requirements of Section 6.3.3 of the Plan, an election to waive
the right of the spouse to the 50% Joint and Survivor Annuity (made in
accordance with Section 6.3 of the Plan) or to the Survivor’s Benefit (made in
accordance with Article VII of the Plan) must be in effect, the spouse is
ordered or required in the judgment, order, decree, or settlement to pay an
amount to the Plan in connection with a violation of Part 4 of subtitle B or
ERISA Title I, or the spouse retains in the judgment, order, decree, or
settlement the right to receive the survivor annuity under the 50% Joint and
Survivor Annuity or under the Survivor’s Benefit, determined in the following
manner: the Participant terminated employment on the date of the offset, there
was no offset, the Plan permitted the commencement of benefits only on or after
Normal Retirement Age, the Plan provided only the minimum-required qualified
joint and survivor annuity, and the amount of the Survivor’s Benefit under the
Plan is equal to the amount of the survivor annuity payable under the
minimum-required qualified joint and survivor annuity. For purposes of this
Section 12.3 the term “minimum-required qualified joint and survivor annuity”
means a qualified joint and survivor annuity which is the actuarial equivalent
of the Participant’s accrued benefit and under which the survivor’s annuity is
50% of the amount of the annuity which is payable during the joint lives of the
Participant and the Participant’s spouse.
12.4        Beneficiary


The Beneficiary of a Participant shall be the person or persons so designated by
such Participant. If no Beneficiary has been designated or if the designated
Beneficiary is not living when a Plan Benefit is to be distributed, the
Beneficiary shall be such Participant’s spouse if then living or, if not, such
Participant’s then living children in equal shares or, if there are no children,
such Participant’s estate. A Participant may revoke and change a designation of
a Beneficiary at any time. A designation of a Beneficiary, or any revocation and
change thereof, shall be effective only if it is made in writing in a form
acceptable to the Administrator and is received by it prior to the Participant’s
death.


--------------------------------------------------------------------------------




12.5        Benefits Payable to Minors, Incompetents and Others


If any benefit is payable to a minor, an incompetent, or a person otherwise
under a legal disability, or to a person the Administrator reasonably believes
to be physically or mentally incapable of handling and disposing of his or her
property, whether because of his or her advanced age, illness, or other physical
or mental impairment, the Administrator has the power to apply all or any part
of the benefit directly to the care, comfort, maintenance, support, education,
or use of the person, or to pay all or any part of the benefit to the person’s
parent, guardian, committee, conservator, or other legal representative,
wherever appointed, to the individual with whom the person is living or to any
other individual or entity having the care and control of the person. The Plan,
the Administrator and any other Plan fiduciary will have fully discharged all
responsibilities to the Participant, Joint Annuitant or Beneficiary entitled to
a payment by making payment under the preceding sentence.
12.6        Employment Rights


Nothing in the Plan shall be deemed to give any person a right to remain in the
employ of the Company and Affiliates or affect any right of the Company or any
Affiliate to terminate a person’s employment with or without cause.
12.7        Proof of Age and Marriage


Participants and Joint Annuitants shall furnish proof of age and marital status
satisfactory to the Administrator at such time or times as it shall prescribe.
The Administrator may delay the disbursement of any benefits under the Plan
until all pertinent information with respect to age or marital status has been
furnished and then make payment retroactively.
12.8        Small Annuities


If the sum of (a) the lump sum Actuarial Equivalent value of a Normal, Early, or
Deferred Retirement Benefit under Article III, Termination Benefit (payable at
the Participant’s Normal Retirement Date) under Article IV, or Survivor’s
Benefit under Article VII, excluding any Aetna or Prudential nonparticipating
annuity; and (b) the lump sum Actuarial Equivalent value of any Aetna or
Prudential nonparticipating annuity is equal to $5,000 (effective January 1,
2005, $1,000) (or such other amount as may be prescribed in or under the Code)
or less, such amounts shall be paid in a lump sum as soon as administratively
practicable following the Participant’s retirement, termination of employment or
death.


--------------------------------------------------------------------------------




For lump sum distributions paid on or after January 1, 2003, if the Participant
is thereafter reemployed by the Company, the Participant’s subsequent benefit
will be reduced by the lump sum Actuarial Equivalent value of the lump sum
distribution previously paid to the Participant. For lump sum distributions paid
prior to January 1, 2003, if a Participant who has received such a lump sum
distribution is thereafter reemployed by the Company, the Participant shall have
the option to repay to the Plan the amount of such distribution, together with
interest at the rate of 5% per annum (or such other rate as may be prescribed
pursuant to section 411(c)(2)(C)(III) of the Code), compounded annually from the
date of the distribution to the date of repayment. If a reemployed Participant
does not make such repayment, no part of the Period of Service with respect to
which the lump sum distribution was made shall count as Years of Vesting Service
or Years of Credited Service.
12.9        Controlling Law


The Plan and all rights thereunder shall be interpreted and construed in
accordance with ERISA and, to the extent that state law is not preempted by
ERISA, the law of the State of Illinois.
12.10    Direct Rollover Option


Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section 12.10, a distributee may
elect, at the time and in the manner prescribed by the Administrator, to have
any portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.
(a)
As used in this Section 12.10, an “eligible rollover distribution” means any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of 10 years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; the portion of any distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities);
and any other distribution(s) that is reasonably expected to total less than
$200 during a year.


--------------------------------------------------------------------------------






A portion of a distribution shall not fail to be an eligible rollover
distribution because the portion consists of after-tax employee contributions
which are not includible in gross income. However, such portion may be
transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.
Notwithstanding the preceding to the contrary, effective for Plan Years
beginning on or after January 1, 2007, a Participant may also elect to make a
direct rollover of after-tax employee contributions to a qualified plan or to a
403(b) plan that agrees to separately account for such amounts.
(b)
As used in this Section 12.10, an “eligible retirement plan” means an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, a qualified trust described in Section
401(a) of the Code, that accepts the distributee’s eligible rollover
distribution and an annuity contract described in Section 403(b) of the Code or
an eligible retirement plan under Section 457(b) of the Code which is maintained
by a state, political subdivision of a state, or an agency or instrumentality of
a state or political subdivision of a state and which agrees to separately
account for amounts transferred into such plan from this Plan. The definition of
“eligible retirement plan” shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Section 414(p) of the
Code. For distributions made on or after January 1, 2008, an “eligible
retirement plan” shall also include a Roth IRA defined in Section 408A(b) of the
Code.



(c)
As used in this Section 12.10, a “distributee” includes an Employee or former
Employee. In addition, the Employee’s or former Employee’s surviving spouse and
the Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.


--------------------------------------------------------------------------------






Effective January 1, 2010, and notwithstanding any provision herein to the
contrary, with respect to any portion of a distribution from the Plan of a
deceased Employee, an individual who is the designated Beneficiary (as defined
by Code Section 401(a)(9)(E)) of the Employee and who is not the surviving
spouse of the Employee shall be permitted to make a direct trustee-to-trustee
transfer of the distribution to an individual retirement plan described in Code
Section 402(c)(8)(B)(i) or (ii) established for the purposes of receiving the
distribution on behalf of such designated Beneficiary. In such event, the
transfer shall be treated as an “eligible rollover distribution,” the individual
retirement plan shall be treated as an inherited individual retirement account
or individual retirement annuity (within the meaning of Code Section
408(d)(3)(C)) and Code Section 401(a)(9)(B) (other than clause (iv) thereof)
shall apply to such individual retirement plan.As used in this Section 12.10, a
“direct rollover” is a payment by the Plan to the eligible retirement plan
specified by the distributee.
12.11        Claims Procedure


12.11.1    Any application for benefits under the Plan and all inquiries
concerning the Plan shall be submitted to the Company at such address as may be
announced to Participants from time to time. Applications for benefits shall be
in the form and manner prescribed by the Company and shall be signed by the
Participant or, in the case of a benefit payable after the death of the
Participant, by the Participant’s Surviving Spouse or Beneficiary, as the case
may be.


12.11.2    The Plan Administrator shall give written or electronic notice of its
decision on any application to the applicant within 90 days of receipt of the
application. Electronic notification may be used, at the discretion of the Plan
Administrator (or Review Panel, as discussed below). If special circumstances
require a longer period of time, the Plan Administrator shall provide notice to
the applicant within the initial 90-day period, explaining the special
circumstances requiring the extension of time and the date by which the Plan
expects to render a benefit determination. A decision will be given as soon as
possible, but no later than 180 days after receipt of the application. In the
event any application for benefits is denied in whole or in part, the Plan
Administrator shall notify the applicant in writing or electronic notification
of the right to a review of the denial. Such notice shall set forth, in a manner
calculated to be understood by the applicant: the specific reasons for the
denial; the specific references to the Plan provisions on which the denial is
based; a description of any information or material necessary to perfect the
application and an explanation of why such material is necessary; and a
description of the Plan’s review procedures and the applicable time limits to
such procedures, including a statement of the applicant’s right to bring a civil
action under ERISA Section 502(a) following a denial on review.


--------------------------------------------------------------------------------






12.11.3    The Company shall appoint a “Review Panel,” which shall consist of
three or more individuals who may (but need not) be employees of the Company.
The Review Panel shall be the named fiduciary that has the authority to act with
respect to any appeal from a denial of benefits under the Plan, and shall hold
meetings at least quarterly, as needed. The Review Panel shall have the
authority to further delegate its responsibilities to two or more individuals
who may (but need not) be employees of the Company.


12.11.4    Any person (or his authorized representative) whose application for
benefits is denied in whole or in part may appeal the denial by submitting to
the Review Panel a request for a review of the application within 60 days after
receiving notice of the denial. The Review Panel shall give the applicant or
such representative the opportunity to submit written comments, documents, and
other information relating to the claim; and an opportunity to review, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other relevant information (other than legally privileged
documents) in preparing such request for review. The request for review shall be
in writing and addressed as follows: “Review Panel of the Employee Welfare
Benefits Plan Committee, 1803 Gears Road, Houston, TX 77067-4097.” The request
for review shall set forth all of the grounds on which it is based, all facts in
support of the request and any other matters that the applicant deems pertinent.
The Review Panel may require the applicant to submit such additional facts,
documents, or other material as it may deem necessary or appropriate in making
its review. The Review Panel will consider all comments, documents, and other
information submitted by the applicant regardless of whether such information
was submitted or considered during the initial benefit determination.


12.11.5    The Review Panel shall act upon each request for review within 60
days after receipt thereof. If special circumstances require a longer period of
time, the Review Panel shall so notify the applicant within the initial 60 days,
explaining the special circumstances requiring the extension of time and the
date by which the Review Panel expects to render a benefit determination. A
decision will be given as soon as possible, but no later than 120 days after
receipt of the request for review. The Review Panel shall give notice of its
decision to the Company and the applicant. In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant,
the specific reasons for such denial and specific references to the Plan
provisions on which the decision is based. If such an extension of time for
review is required because of special circumstances, the Plan Administrator
shall provide the applicant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension. In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant:
the specific reasons for such denial; the specific references to the Plan
provisions on which the decision is based; the applicant’s right, upon request
and free of charge, to receive reasonable access to, and copies of, all
documents and other relevant information (other than legally-privileged
documents and information); and a statement of the applicant’s right to bring a
civil action under ERISA Section 502(a).


--------------------------------------------------------------------------------






12.11.6    The Review Panel shall establish such rules and procedures,
consistent with ERISA and the Plan, as it may deem necessary or appropriate in
carrying out its responsibilities under this Section 12.11.


12.11.7    To the extent an application for benefits as a result of a Disability
requires the Plan Administrator or the Review Panel, as applicable, to make a
determination of Disability under the terms of the Plan, such determination
shall be subject to all of the general rules described in this Section 12.11,
except as they are expressly modified by this Section 12.11.7.


(a)
If the applicant’s claim is for benefits as a result of Disability, then the
initial decision on a claim for benefits will be made within 45 days after the
Plan receives the applicant’s claim, unless special circumstances require
additional time, in which case the Plan Administrator will notify the applicant
before the end of the initial 45-day period of an extension of up to 30 days. If
necessary, the Plan Administrator may notify the applicant, prior to the end of
the initial 30-day extension period, of a second extension of up to 30 days. If
an extension is due to the applicant’s failure to supply the necessary
information, the notice of extension will describe the additional information
and the applicant will have 45 days to provide the additional information.
Moreover, the period for making the determination will be delayed from the date
the notification of extension was sent out until the applicant responds to the
request for additional information. No additional extensions may be made, except
with the applicant’s voluntary consent. The contents of the notice shall be the
same as described in Section 12.11.12 above. If a benefit claim as a result of
Disability is denied in whole or in part, the applicant (or his authorized
representative) will receive written or electronic notification, as described in
Section 12.11.2.



(b)
If an internal rule, guideline, protocol or similar criterion is relied upon in
making the adverse determination, then the notice to the applicant of the
adverse decision will either set forth the internal rule, guideline, protocol or
similar criterion, or will state that such was relied upon and will be provided
free of charge to the applicant upon request (to the extent not
legally-privileged) and if the applicant’s claim was denied based on a medical
necessity or experimental treatment of similar exclusion or limit, then the
applicant will be provided a statement either explaining the decision or
indicating that an explanation will be provided to the applicant free of charge
upon request.


--------------------------------------------------------------------------------






(c)
The Review Panel, as described above in Section 12.11.3 shall be the named
fiduciary with the authority to act on any appeal from a denial of benefits as a
result of Disability under the Plan. Any applicant (or his authorized
representative) whose application for benefits as a result of Disability is
denied in whole or in part may appeal the denial by submitting to the Review
Panel a request for a review of the application within 180 days after receiving
notice of the denial. The request for review shall be in the form and manner
prescribed by the Review Panel and addressed as follows: “Review Panel of the
Employee Welfare Benefits Plan Committee, 1803 Gears Road, Houston, TX
77067-4097.” In the event of such an appeal for review, the provisions of
Section 12.11.4 regarding the applicant’s rights and responsibilities shall
apply. Upon request, the Review Panel will identify any medical or vocational
expert whose advice was obtained on behalf of the Review Panel in connection
with an adverse benefit determination, without regard to whether the advice was
relied upon in making the benefit determination. The entity or individual
appointed by the Review Panel to review the claim will consider the appeal de
novo, without any deference to the initial benefit denial. The review will not
include any person who participated in the initial benefit denial or who is the
subordinate of a person who participated in the initial benefit denial.



(d)
If the initial benefit denial was based in whole or in part on a medical
judgment, then the Review Panel will consult with a health care professional who
has appropriate training and experience in the field of medicine involved in the
medical judgment, and who was neither consulted in connection with the initial
benefit determination nor is the subordinate of any person who was consulted in
connection with that determination; and upon notifying the applicant of an
adverse determination on review, include in the notice either an explanation of
the clinical basis for the determination, applying the terms of the Plan to the
applicant’s medical circumstances, or a statement that such explanation will be
provided free of charge upon request.


--------------------------------------------------------------------------------






(e)
A decision on review shall be made promptly, but not later than 45 days after
receipt of a request for review, unless special circumstances require an
extension of time for processing. If an extension is required, the applicant
will be notified before the end of the initial 45-day period that an extension
of time is required and the anticipated date that the review will be completed.
A decision will be given as soon as possible, but not later than 90 days after
receipt of a request for review. The Review Panel shall give notice of its
decision to the applicant; such notice shall comply with the requirements set
forth in Section 12.11.5. In addition, if the applicant’s claim was denied based
on a medical necessity or experimental treatment or similar exclusion, the
applicant will be provided a statement explaining the decision, or a statement
providing that such explanation will be furnished to the applicant free of
charge upon request. The notice shall also contain the following statement: “You
and your Plan may have other voluntary alternative dispute resolution options,
such as mediation. One way to find out what may be available is to contact your
local U.S. Department of Labor Office and your State insurance regulatory
agency.”



12.11.8    No legal or equitable action for benefits under the Plan shall be
brought unless and until the applicant (a) has submitted a written application
for benefits in accordance with Section 12.11.1 (or 12.11.7(a), as applicable),
(b) has been notified by the Plan Administrator that the application is denied,
(c) has filed a written request for a review of the application in accordance
with Section 12.11.4 (or 12.11.7(c), as applicable); and (d) has been notified
that the Review Panel has affirmed the denial of the application; provided that
legal action may be brought after the Review Panel has failed to take any action
on the claim within the time prescribed in Section 12.11.5 (or 12.11.7(e), as
applicable). An applicant may not bring an action for benefits in accordance
with this Section 12.11.8 later than 90 days after the Review Panel denies the
applicant’s application for benefits.


12.12    Participation in the Plan by an Affiliate


12.12.1    With the consent of the Board, any Affiliate, by appropriate action
of its board of directors, a general partner or the sole proprietor, as the case
may be, may adopt the Plan and determine the classes of its Employees that will
be Eligible Employees.


12.12.2    A Participating Employer will have no power with respect to the Plan
except as specifically provided herein.


--------------------------------------------------------------------------------






12.13    Action by Participating Employers


Any action required to be taken by the Company pursuant to any Plan provisions
will be evidenced in the manner set forth in Section 11.1. Any action required
to be taken by a Participating Employer will be evidenced by a resolution of the
Participating Employer’s board of directors (or an authorized committee of that
board). Participating Employer action may also be evidenced by a written
instrument executed by any person or persons authorized to take the action by
the Participating Employer’s board of directors, any authorized committee of
that board, or the stockholders. A copy of any written instrument evidencing the
action by the Company or Participating Employer must be delivered to the
secretary or assistant secretary of the Company or Participating Employer.
ARTICLE XIII


Top Heavy Provisions


13.1        Top Heavy Definitions
For purposes of this Article XIII and any amendments to it, the terms listed in
this Section 13.1 have the meanings ascribed to them below.
Aggregate Account    means the value of all accounts maintained on behalf of a
Participant, whether attributable to Company or employee contributions,
determined under applicable provisions of the defined contribution plan used in
determining Top Heavy Plan status.
Aggregation Group    means the group of plans in a Mandatory Aggregation Group,
if any, that includes the Plan, unless including additional Related Plans in the
group would prevent the Plan for being a Top Heavy Plan, in which case
Aggregation Group means the group of plans in a Permissive Aggregation Group, if
any, that includes the Plan.
Compensation    means compensation as defined in Code Section 415(c)(3) and
Treasury regulations thereunder. For purposes of determining who is a Key
Employee, Compensation will be applied by taking into account amounts paid by
Affiliates who are not Participating Employers, as well as amounts paid by
Participating Employers, and without applying the exclusions for amounts paid by
a Participating Employer to cover an Employee’s nonqualified deferred
compensation FICA tax obligations and for gross-up payments on such FICA tax
payments.
Determination Date    means, for a Plan Year, the last day of the preceding Plan
Year. If the Plan is part of an Aggregation Group, the Determination Date for
each other plan will be, for any Plan Year, the Determination Date for that
other plan that falls in the same calendar year as the Determination Date for
the Plan.


--------------------------------------------------------------------------------




Key Employee    means an employee described in Code Section 416(i)(1), the
regulations promulgated thereunder and other guidance of general applicability
issued thereunder. Generally, a Key Employee is an Employee or former Employee
who, at any time during the Plan Year containing the Determination Date is:
(a)
an officer of the Company or an Affiliate with annual Compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002);



(b)
a 5% owner of the Company or an Affiliate; or



(c)
a 1% owner of the Company or an Affiliate with annual Compensation from the
Company and all Affiliates of more than $150,000.



Mandatory Aggregation Group means each plan (considering the Plan and Related
Plans) that, during the Plan Year that contains the Determination Date or any of
the 4 preceding Plan Years:
(d)
had a participant who was a Key Employee; or



(e)
was required to be considered with a plan in which a Key Employee participated
in order to enable the plan in which the Key Employee participated to meet the
requirements of Code Section 401(a)(4) or 410(b).



Non-Key Employee    means an Employee or former Employee who is not a Key
Employee.
Permissive Aggregation Group    means the group of plans consisting of the plans
in a Mandatory Aggregation Group with the Plan, plus any other Related Plan or
Plans that, when considered as a part of the Aggregation Group, does not cause
the Aggregation Group to fail to satisfy the requirements of Code Section
401(a)(4) or 410(b).
Present Value of Accrued Benefits    means, in the case of a defined benefit
plan, a Participant’s present value of accrued benefits determined as follows:
(f)
as of the most recent “Actuarial Valuation Date,” which is the most recent
valuation date within a 12-month period ending on the Determination Date.



(g)
as if the Participant terminated service as of the actuarial valuation date; and



(h)
the Actuarial Valuation Date must be the same date used for computing the
defined benefit plan minimum funding costs, regardless of whether a valuation is
performed that Plan Year.


--------------------------------------------------------------------------------






Present Value means, in calculating a Participant’s present value of accrued
benefits as of a Determination Date, the sum of:
(i)
the present value of accrued benefits using the actuarial assumptions of Exhibit
E-4;



(j)
any Plan distributions made within the Plan Year that includes the Determination
Date, provided however, in the case of a distribution made for a reason other
than severance from employment, death or disability, this provision shall also
include distributions made within the 4 preceding Plan Years. In the case of
distributions made after the valuation date and prior to the Determination Date,
such distributions are not included as distributions for top heavy purposes to
the extent that such distributions are already included in the Participant’s
present value of accrued benefits as of the valuation date. Notwithstanding
anything herein to the contrary, all distributions, including distributions
under a terminated plan which if it had not been terminated would have been
required to be included in an Aggregation Group, will be counted;



(k)
any Employee Contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible Qualified Voluntary Employee Contributions shall
not be considered to be a part of the Participant’s present value of accrued
benefits;



(l)
with respect to unrelated rollovers and plan-to-plan transfers (ones which are
both initiated by the Participant and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides for
rollovers or plan-to-plan transfers, it shall always consider such rollover or
plan-to-plan transfer as a distribution for the purposes of this Section 13.1.
If this Plan is the plan accepting such rollovers or plan to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers, as part of the
Participant’s present value of accrued benefits;



(m)
with respect to related rollovers and plan-to-plan transfers (ones either not
initiated by the Participant or made to a plan maintained by the same employer),
if this Plan provides the rollover or plan-to-plan transfer, it shall not be
counted as a distribution for purposes of this Section. If this Plan is the plan
accepting such rollover or plan-to-plan transfer, it shall consider such
rollover or plan-to-plan transfer as part of the Participant’s present value of
accrued benefits, irrespective of the date on which such rollover or
plan-to-plan transfer is accepted; and


--------------------------------------------------------------------------------






(n)
if an individual has not performed services for a Participating Employer within
the Plan Year that includes the Determination Date, any accrued benefit for such
individual shall not be taken into account.



Related Plan    means any other defined contribution plan (a “Related Defined
Contribution Plan”) or defined benefit plan (a “Related Defined Benefit Plan”)
(both as defined in Code Section 415(k), maintained by the Company or an
Affiliate.
A Super Top Heavy Aggregation Group    exists in any Plan Year for which, as of
the Determination Date, the sum of the present value of accrued benefits and the
Aggregate Accounts of Key Employees under all plans in the Aggregation Group
exceeds 90% of the sum of the present value of accrued benefits and the
Aggregate Accounts of all employees under all plans in the Aggregation Group. In
determining the sum of the Present Value of Accrued Benefits and/or Aggregate
Accounts for all employees, the present value of accrued benefits and/or
Aggregate Accounts for any Non-key Employee who was a Key Employee for any Plan
Year preceding the Plan Year that contains the Determination Date will be
excluded.
Super Top Heavy Plan    means the Plan when it is described in the second
sentence of Section 13.2.
A Top Heavy Aggregation Group    exists in any Plan Year for which, as of the
Determination Date, the sum of the Present Value of Accrued Benefits for Key
Employees under all plans in the Aggregation Group exceeds 60% of the sum of the
Present Value of Accrued Benefits for all employees under all plans in the
Aggregation Group. In determining the sum of the Present Value of Accrued
Benefits for all employees, the Present Value of Accrued Benefits for any
Non-key Employee who was a Key Employee for any Plan Year preceding the Plan
Year that contains the Determination Date will be excluded.
Top Heavy Plan    means the Plan when it is described in the first sentence of
Section 13.2.
13.2        Determination of Top Heavy Status


This Plan is a Top Heavy Plan in any Plan Year in which it is a member of a Top
Heavy Aggregation Group, including a Top Heavy Aggregation Group that includes
only the Plan. The Plan is a Super Top Heavy Plan in any Plan Year in which it
is a member of a Super Top Heavy Aggregation Group, including a Super Top Heavy
Aggregation Group that includes only the Plan.


--------------------------------------------------------------------------------


13.3        Minimum Benefit Requirement for Top Heavy Plan


13.3.1    Minimum Accrued Benefit: The minimum accrued benefit (expressed as an
Individual Life Annuity commencing at Normal Retirement Date) derived from
Company contributions to be provided under this Section for each Non-key
Employee who is a Participant for any Plan Year in which this Plan is a Top
Heavy Plan shall equal the product of (a) 1/12th of “416 Compensation” averaged
over 5 the consecutive Plan Years (or actual number of Plan Years if less) which
produce the highest average and (b) the lesser of (i) 2% multiplied by Years of
Vesting Service or (ii) 20%.


13.3.2    For purposes of providing the minimum benefit under Code Section 416,
a Non-key Employee who is not a Participant solely because (a) his compensation
is below a stated amount or (b) he declined to make mandatory contributions to
the Plan will be considered to be a Participant.


13.3.3    For purposes of this Section 13.3, Years of Vesting Service for any
Plan Year during which the Plan was not a Top Heavy Plan shall be disregarded.


13.3.4    For purposes of this Section 13.3, 416 Compensation for any Plan Year
subsequent to the last Plan Year during which the Plan is a Top Heavy Plan shall
be disregarded.


13.3.5    For the purposes of this Section 13.3, “416 Compensation” shall mean
W-2 wages for the calendar year ending with or within the Plan Year, plus any
elective deferral (as defined in Code section 402(g)), any amounts contributed
to a plan described in Code Section 125 and any amounts contributed to a plan
described in Code Section 132. 416 Compensation shall be limited to $200,000 (as
adjusted for cost-of-living in accordance with Section 401(a)(17)(B) of the Code
in Top Heavy Plan Years).


13.3.6    If payment of the minimum accrued benefit commences at a date other
than Normal Retirement Date, or if the form of benefit is other than an
Individual Life Annuity, the minimum accrued benefit shall be the actuarial
equivalent of the minimum accrued benefit expressed as an Individual Life
Annuity commencing at Normal Retirement Date pursuant to Exhibits E-1, E-2, E-3
and E-4, except, effective February 1, 2006, with respect to the optional form
of benefit conversion, the minimum accrued benefit shall be determined pursuant
to the definition of Actuarial Equivalent.


13.3.7    To the extent required to be nonforfeitable under Section 13.4, the
minimum accrued benefit under this Section 13.3 may not be forfeited under Code
Section 411(a)(3)(B) or Code Section 411(a)(3)(D).




--------------------------------------------------------------------------------


13.3.8    In determining Years of Service, any service shall be disregarded to
the extent such service occurs during a Plan Year when the Plan benefits (within
the meaning of Code Section 410(b)) no Key Employee or Former Key Employee.


13.4        Vesting Requirement for Top Heavy Plan


13.4.1    Notwithstanding any other provision of this Plan, for any Top Heavy
Plan Year, the vested portion of any Participant’s accrued benefit shall be
determined on the basis of the Participant’s number of Years of Vesting Service
according to the following schedule:


Years of Service
Percentage Vested
1-2
0%
3
100%

    
If in any subsequent Plan Year, the Plan ceases to be a Top Heavy Plan, the
Company may, in its sole discretion, elect to continue to apply this vesting
schedule in determining the vested portion of any Participant’s accrued benefit,
or revert to the vesting schedule in effect before this Plan became a Top Heavy
Plan. Any such reversion shall be treated as a Plan amendment.




13.4.2The computation of the nonforfeitable percentage of the Participant’s
interest in the Plan shall not be reduced as the result of any direct or
indirect amendment to this Plan. In the event that this Plan is amended to
change or modify any vesting schedule, a Participant with at least 3 Years of
Service as of the expiration date of the election period may elect to have the
Participant’s nonforfeitable percentage computed under the Plan without regard
to such amendment. If a Participant fails to make such election, then such
Participant shall be subject to the new vesting schedule. The Participant’s
election period shall commence on the adoption date of the amendment and shall
end 60 days after the latest of:


(a)
the adoption date of the amendment,



(b)
the effective date of the amendment, or



(c)
the date the Participant receives written notice of the amendment from the
Company.





--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has executed this Plan by a duly authorized
representative this 30th day of June, 2014, to be effective as of June 1, 2014,
except as otherwise expressly provided herein.


 
FMC Technologies, Inc.
 
By: /s/ Maryann T. Seaman
 
Its: Executive Vice President and Chief Financial Officer

    




--------------------------------------------------------------------------------


EXHIBIT A


CREDITED SERVICE


Any service acquired as a participant under any of the plans listed herein shall
not be counted as Credited Service for purposes of this Plan.
1.
Frigoscandia Inc. Money Purchase Pension Plan



2.
Frigoscandia Inc. Retirement Plan: Pension Plan/401(k) Plan



To the extent applicable to any FMC Participant, any service acquired as a
participant under any of the plans listed below shall not be counted as Credited
Service for purposes of this Plan.
3.
Stearns Electric Company Profit Sharing Plan



4.
Fritzke & Icke Employees Savings and Profit Sharing Plan



5.
Employees Profit Sharing Plan of Industrial Brush Company



6.
Wayne Manufacturing Company Profit Sharing Plan



7.
P.E. Van Pelt, Inc. Profit Sharing Plan



8.
Mojonnier Bros. Co. Salaried Employees Profit Sharing Plan



9.
Lithium Corporation of America Retirement Plan



10.
Elf Acquitaine, Inc. Pension Plan





--------------------------------------------------------------------------------


EXHIBIT B


INACTIVE LOCATIONS


The following is a list of former locations of FMC which have been sold or
closed. As a result of the FTI Spinoff and the FMCTI Spinoff, the Plan retains
the assets and liabilities with respect to certain Participants formerly
employed by FMC at such locations:
LOCATION
DATE SOLD/CLOSED
Invalco
February 26, 1999
Houston Fluid Control
January 1, 1984







--------------------------------------------------------------------------------


EXHIBIT C


MERGED PLANS


The following is a list of other plans which were merged into the FMC Plan on
and after May 27, 1994, the assets of which are retained by the FMCTI Plan as a
result of the FTI Spinoff and the Plan as a result of the FMCTI Spinoff.


PLAN NAME
EFFECTIVE DATE OF MERGER
SUPPLEMENT NUMBER
Pneumo Abex Corporation Retirement Income Plan (Jetway Equipment Division)
May 27, 1994
1
Retirement Plan for Employees of Stein
June 1, 1997
2
Moorco International, Inc. Retirement Income Plan
July 1, 1997
3
Smith Meter, Inc. Salaried Retirement Plan
July 1, 1997
4





--------------------------------------------------------------------------------


SUPPLEMENT 1


JETWAY SYSTEMS DIVISION


1-1    Eligible Employees


The terms of this Supplement apply only to individuals who are current or former
salaried and nonunion hourly employees of the FMC Technologies, Inc., Jetway
Systems Division and who were participants in the Pneumo Abex Corporation
Retirement Income Plan (“Prior Plan”) before May 27, 1994 (the “Merger Date”)
who had not received a full distribution of their benefit under such plan, or
the FMC Plan, as of the Effective Date (“Participant”). On the Merger Date the
benefits of such participants were spun off from the Prior Plan and merged into
the FMC Plan.
1-2    Calculation of Normal Retirement Benefit


A Participant’s monthly Normal Retirement Benefit shall be no less than the
normal retirement benefit to which the Participant would have been entitled
under the Prior Plan if the Participant had terminated employment immediately
prior to the Merger Date.
1-3    Early Retirement Date


Early Retirement Date means the earlier of: (a) a Participant’s Early Retirement
Date under the Plan or (b) the date the Participant has a Severance from Service
before Normal Retirement Date for a reason other than death (i) if the
Participant is at least age 55 and has at least 10 Years of Vesting Service,
(ii) if the Participant was hired before age 35 and before January 1, 1989 and
the sum of the Participant’s age and Years of Vesting Service is at least 75, or
(iii) if the Participant was entitled to an early retirement benefit under the
Prior Plan.
1-4    Termination Benefit


If a Participant has a Severance from Service before Early or Normal Retirement
Date for a reason other than death and had accrued at least 10 Years of Vesting
Service, the Participant may begin to receive the Participant’s Plan benefit,
subject to the Plan’s reduction for early retirement, as early as the date the
Participant reaches age 55.


--------------------------------------------------------------------------------




1-5    Years of Vesting Service


A Participant is fully vested in the Participant’s benefit under the Prior Plan.
A Participant’s Employment Commencement Date will be the date the Participant
was first employed by the Company or an Affiliate, or any earlier date from
which the Participant was granted vesting service under the FMC Plan, the FMCTI
Plan or the Prior Plan. In no event will a Participant be credited with fewer
Years of Vesting Service under the Plan than the Participant would have been
credited with under the vesting rules of the Prior Plan.
1-6    Available Forms of Benefits


In addition to the optional forms of benefit described in the Plan, a
Participant may elect to receive his benefit under the Prior Plan in the
following form of benefit:
Life and 10 Year Certain Annuity: A Life and 10 Year Certain Annuity is an
immediate annuity which is the Actuarial Equivalent of an Individual Life
Annuity, but which provides a smaller monthly annuity for the Participant’s life
than an Individual Life Annuity. After the Participant’s death, if the monthly
annuity has been paid for a period shorter than 10 years, it will continue in
the same amount as during the Participant’s life, for the remainder of the 10
year term certain. The Participant’s Joint Annuitant will receive any payments
due after the Participant’s death.
1-7    Special Provisions for Participants in the Retirement Plan for Salaried
Employees of Abex Corporation


In addition to the special provisions of the preceding sections, a Participant
who participated in the Retirement Plan for Employees of Abex Corporation before
January 1, 1989 will be subject to the following provision with respect to the
Participant’s Prior Plan benefit accrued before May 27, 1994.
Special Rule of 75 Benefit: Participants who were hired before age 35 and before
January 1, 1989, and who accrue total years of age and Vesting Service at Early
Retirement equal to at least 75 will be entitled to a monthly benefit at their
Early Retirement Date reduced by 1/3 of 1% for each month payments are made
before the Participant reaches age 65.


--------------------------------------------------------------------------------


SUPPLEMENT 2


STEIN


2-1    Eligible Employees


The terms of this Supplement apply only to individuals who were participants in
the Retirement Plan for Employees of Stein (the “Prior Plan”) prior to June 1,
1997 (the “Merger Date”) and who had not received a full distribution of their
benefit under such Prior Plan, the FMC Plan or the FMCTI Plan as of the
Effective Date (“Participant”).
2-2    Calculation of Normal Retirement Benefit


A Participant’s Normal Retirement Benefit shall be no less than the normal
retirement benefit to which the Participant would have been entitled under the
Prior Plan if the Participant had permanently terminated employment immediately
prior to the Merger Date.
2-3    Years of Vesting Service


A Participant is fully vested in the Participant’s benefit under the Prior Plan.
A Participant’s Employment Commencement Date will be the date the Participant
was first employed by the Company or an Affiliate, or any earlier date from
which the Participant was granted vesting service under the FMC Plan, the FMCTI
Plan or the Prior Plan. In no event will a Participant be credited with fewer
Years of Vesting Service under the Plan than the Participant would have been
credited with under the vesting rules of the Prior Plan.
2-4    Available Forms of Benefits


In addition to the optional forms of benefit described in the Plan, a
Participant may elect to receive the Participant’s benefit under the Prior Plan
in the following form of benefit:
Life and 10 Year Certain Annuity: A Life and 10 Year Certain Annuity is an
immediate annuity which is the Actuarial Equivalent of an Individual Life
Annuity, but which provides a smaller monthly annuity for the Participant’s life
than an Individual Life Annuity. After the Participant’s death, if the monthly
annuity has been paid for a period shorter than 120 months, it will continue, in
the same amount as during the Participant’s life, for the remainder of the
120-month term certain. The Participant’s Joint Annuitant will receive any
payments due after the Participant’s death.


--------------------------------------------------------------------------------


SUPPLEMENT 3


MOORCO INTERNATIONAL INC. RETIREMENT INCOME PLAN


3-1        Eligible Employees


The terms of this Supplement apply only to individuals who were participants in
the Moorco International Inc. Retirement Income Plan (the “Prior Plan”) prior to
July 1, 1997 (the “Merger Date”) and who had not yet received a full
distribution of their benefit under such Prior Plan, the FMC Plan or the FMCTI
Plan as of the Effective Date (“Participant”).
3-2    Calculation of Normal Retirement Benefit


A Participant’s Normal Retirement Benefit shall be no less than the normal
retirement benefit to which the Participant would have been entitled if the
Participant had terminated employment immediately prior to the Merger Date.
3-3    Early Retirement Date


Early Retirement Date means the earlier of: (a) Early Retirement Date under the
Plan; or (b) the date the Participant has a Severance from Service before Normal
Retirement Date for a reason other than death, if the Participant is at least
age 55 and has at least 10 Years of Vesting Service or if the Participant was
entitled to an early retirement benefit under the Geosource Inc. Retirement
Income Plan.
3-4        Years of Vesting Service


A Participant is fully vested in the Participant’s benefits under the Prior
Plan. A Participant’s Employment Commencement Date will be the date the
Participant was first employed by the Company or an Affiliate, or any earlier
date from which the Participant was first granted vesting service under the FMC
Plan, the FMCTI Plan or the Prior Plan. Each Participant will be credited with
the number of full years of vesting service with which the Participant was
credited under the Prior Plan plus the greater of: (a) 6 months of Vesting
Service; and (b) if the Participant accrued 1,000 hours of service under the
Prior Plan during the period from January 1, 1997 through June 30, 1997, 1 Year
of Vesting Service. In no event will a Participant be credited with fewer Years
of Vesting Service under the Plan than the Participant would have been credited
with under the vesting rules of the Prior Plan.


--------------------------------------------------------------------------------




3-5        Prior Plan Benefits


(a)Early Retirement Reductions for No Service after June 30, 1997. A Participant
who did not have an Hour of Service after June 30, 1997, will be subject to the
following early retirement reductions upon commencement of the Participant’s
Prior Plan benefit prior to Normal Retirement Age, calculating actuarial
equivalence by using the UP-1984 Mortality Table and an interest rate of 4.0%:


(i)A Participant who was employed with Moorco International Inc. until the
attainment of age 55 and 10 years of Vesting Service will have his or her vested
benefits reduced by 0.25% for each of the first 60 months, and by 0.5% for each
subsequent month by which the Participant’s benefit commencement date precedes
the Participant’s 65th birthday.


(ii)A Participant who terminated their employment with Moorco International,
Inc. prior to the attainment of age 55 and 10 years of Vesting Service will have
his or her vested benefits reduced actuarially for commencement prior to the
Participant’s 65th birthday.


(iii)Available Forms of Benefits. In addition to the optional forms of benefit
described in the Plan, a Participant may elect to receive the Participant’s
benefit under the Prior Plan in the following form of a Life and Term Certain
Annuity as described below. A Life and Term Certain Annuity is an immediate
annuity which is the Actuarial Equivalent of an Individual Life Annuity, but
which provides a smaller monthly annuity for the Participant’s life than an
Individual Life Annuity. After the Participant’s death, if the monthly annuity
has been paid for a period shorter than the term chosen by the Participant, it
will continue, in the same amount as during the Participant’s life, for the
remainder of the term certain. The Participant’s Joint Annuitant will receive
any payments due after the Participant’s death. The Participant may choose a
term certain of 60, 120, 180 or 240 months, so long as the term certain does not
exceed the joint life expectancies of the Participant and the Joint Annuitant.
For purposes of converting the Prior Plan benefit from the normal form of
payment into an optional form of payment, actuarial equivalence shall be
calculated based upon the UP-1984 Mortality Table and an interest rate of 4.0%.


(b)Early Retirement Reductions for Service after June 30, 1997. A Participant
who has an Hour of Service after June 30, 1997, will have the option to receive
the Prior Plan benefit in the form of a Life and Term Certain Annuity as
described in (a)(iii) Available Forms of Benefits above. If so elected, the
Prior Plan benefit shall be adjusted for early retirement in accordance with the
reductions described in (a) Early Retirement Reductions for No Service after
June 30, 1997 above. The remainder of the Participant’s Plan benefit shall be
available in any of the optional payment forms described under the Plan and
subject to any early retirement reductions as apply under Sections 3.2 and 4.2
of the Plan.


--------------------------------------------------------------------------------






3-6    Non-Spouse Death Benefit
If the Preretirement Survivor’s Benefit is not payable to the spouse of a
deceased Participant, and if the Participant dies on or after the Participant’s
Early Retirement Date, the Participant’s Beneficiary will be entitled to a death
benefit consisting of monthly payments made for a period of 60 months, beginning
as of the first day of the month coincident with or next following the month in
which the Participant dies. The amount of the monthly payment will be equal to
the monthly payment to which the Participant would have been entitled if the
Participant had retired on the day before his death, and had elected to receive
only the Participant’s Prior Plan benefit in the form of an immediate Life and
Term Certain Annuity with a term certain of 60 months.




--------------------------------------------------------------------------------


SUPPLEMENT 4


SMITH METER, INC. SALARIED RETIREMENT PLAN


4-1    Eligible Employees


The terms of this Supplement apply only to individuals who were participants in
the Smith Meter, Inc. Salaried Retirement Plan (“Prior Plan”) prior to July 1,
1997 (the “Merger Date”) and who had not yet received a full distribution of
their benefit under the FMC Plan, the FMCTI Plan or the Prior Plan as of the
Effective Date (“Participant”).
4-2    Calculation of Normal Retirement Benefit


A Participant’s Normal Retirement Benefit shall be no less than the normal
retirement benefit to which the Participant would have been entitled if the
Participant had permanently terminated employment with FMC and all of its
Affiliates (as defined in the FMC Plan) on the Merger Date.
4-3    Early Retirement Date


Early Retirement Date means the earlier of: (a) the Participant’s Early
Retirement Date under the Plan, or (b) the date the Participant has a Severance
from Service before Normal Retirement Date for a reason other than death (i) if
the Participant is at least age 57 and has at least 10 Years of Vesting Service
or (ii) if the Participant was entitled to an early retirement benefit under the
Geosource Inc. Smith Meter Systems Division Salaried Retirement Income Plan.
4-4    Normal Retirement Date


Normal Retirement Date means the earlier of: (a) the Participant’s Normal
Retirement Date under the Plan, or (b) the date the Participant has a Severance
from Service with at least 10 Years of Vesting Service at or after age 62.


--------------------------------------------------------------------------------




4-5    Years of Vesting Service


A Participant is fully vested in the Participant’s benefits under the Prior
Plan. A Participant’s Employment Commencement Date will be the date the
Participant was first employed by the Company or any Affiliate, or any earlier
date from which he was granted vesting service under the FMC Plan, the FMCTI
Plan or the Prior Plan. Each Participant will be credited with the number of
full years of vesting service with which the Participant was credited under the
Prior Plan plus the greater of: (a) 6 months of Vesting Service, or (b) if the
Participant accrued 1,000 hours of service under the Prior Plan during the
period from January 1, 1997 through June 30, 1997, 1 Year of Vesting Service. In
no event will a Participant be credited with fewer Years of Vesting Service
under the Plan than the Participant would have been credited with under the
vesting rules of the Prior Plan.
4-6    Prior Plan Benefits


(a)Early Retirement Reductions for No Service after June 30, 1997. A Participant
who did not have an Hour of Service after June 30, 1997, will be subject to the
following early retirement reductions upon commencement of the Participant’s
Prior Plan benefit prior to Normal Retirement Age, calculating actuarial
equivalence by using the UP-1984 Mortality Table and an interest rate of 4.0%:


(i)Participant who was employed with Smith Meter, Inc. until the attainment of
age 57 and 10 years of Vesting Service will have his or her vested benefits
reduced by 1/180 for each complete month between the date of the Participant’s
benefit commencement and the Participant’s 62nd birthday.


(ii)A Participant who terminated their employment with Smith Meter, Inc. prior
to the attainment of age 57 and 10 years of Vesting Service will have his or her
vested benefits reduced actuarially for commencement prior to the Participant’s
62nd birthday.


(iii)Available Forms of Benefits. In addition to the optional forms of benefit
described in the Plan, a Participant may elect to receive the Participant’s
benefit under the Prior Plan in the following form of a Life and Term Certain
Annuity as described below. A Life and Term Certain Annuity is an immediate
annuity which is the Actuarial Equivalent of an Individual Life Annuity, but
which provides a smaller monthly annuity for the Participant’s life than an
Individual Life Annuity. After the Participant’s death, if the monthly annuity
has been paid for a period shorter than the term chosen by the Participant, it
will continue, in the same amount as during the Participant’s life, for the
remainder of the term certain. The Participant’s Joint Annuitant will receive
any payments due after the Participant’s death. The Participant may choose a
term certain of 60, 120, 180 or 240 months, so long as the term certain does not
exceed the joint life expectancies of the Participant and the Joint Annuitant.
For purposes of converting the Prior Plan benefit from the normal form of
payment into an optional form of payment, actuarial equivalence shall be
calculated based upon the UP-1984 Mortality Table and an interest rate of 4.0%.


--------------------------------------------------------------------------------






(b)Early Retirement Reductions for Service after June 30, 1997. A Participant
who has an Hour of Service after June 30, 1997, will have the option to receive
the Prior Plan benefit in the form of a Life and Term Certain Annuity as
described in (a)(iii) Available Forms of Benefits above. If so elected, the
Prior Plan benefit shall be adjusted for early retirement in accordance with the
reductions described in (a) Early Retirement Reductions for No Service after
June 30, 1997 above. The remainder of the Participant’s Plan benefit shall be
available in any of the optional payment forms described under the Plan and
subject to any early retirement reductions as apply under Sections 3.2 and 4.2
of the Plan.


4-7    Payment to Active Participant After Normal Retirement Date


A Participant who continues to be employed by the Company or a Participating
Employer after reaching Normal Retirement Date may begin receiving the
Participant’s Prior Plan benefit at or after Normal Retirement Date.
4-8    Non-Spouse Death Benefit


If the Preretirement Survivor’s Benefit is not payable to the spouse of a
deceased Participant, and if the Participant dies on or after the Participant’s
Early Retirement Date, the Participant’s Beneficiary will be entitled to a death
benefit consisting of monthly payments made for a period of 60 months, beginning
as of the first day of the month coincident with or next following the month in
which the Participant dies. The amount of the monthly payment will be equal to
the monthly payment to which the Participant would have been entitled if he had
retired on the day before his death, and had elected to receive only his Prior
Plan benefit in the form of an immediate Life and Term Certain Annuity with a
term certain of 60 months.


